

Exhibit 10.2
EXECUTION VERSION








CO-PROMOTION AGREEMENT


by and between


TYME TECHNOLOGIES, INC.
And


EAGLE PHARMACEUTICALS, INC.


January 7, 2020





Page







ARTICLE 1    DEFINITIONS    1
ARTICLE 2    RIGHTS AND OBLIGATIONS    7
2.1
Engagement; Grant of Rights    7

2.2
Retention of Rights    7

2.3
Non-Competition; Non-Solicitation    8

2.4
TYME Trademarks and Copyrights    8

ARTICLE 3    JOINT SALES OPERATIONS COMMITTEE    8
3.1
Formation of the Joint Sales Operations Committee    8

3.2
Meetings and Minutes    9

3.3
Purpose of the SOC    9

3.4
Decision Making    10

ARTICLE 4    EAGLE ACTIVITIES FOR THE PRODUCT    11
4.1
Eagle Activities    11

4.2
Detailing    11

4.3
Compliance with Applicable Law    12

4.4
Field Force Personnel Training; Product Materials    13

4.5
Provisions Related to Field Force Personnel    15

4.6
Responsibility for Eagle Activity Costs and Expenses    16

4.7
Data Sharing    16

4.8
Material Changes    16

ARTICLE 5    REGULATORY, SAFETY AND SURVEILLANCE, COMMERCIAL MATTERS    16
5.1
TYME Responsibility    16

5.2
Eagle Involvement    16

5.3
Inspections    16

5.4
Pharmacovigilance    17

5.5
Unsolicited Requests for Medical Information    17

5.6
Recalls and Market Withdrawals    17

5.7
Certain Reporting Responsibilities    17

5.8
Booking of Sales Revenues    18

5.9
Returns    18

5.10
Development; Manufacturing; Distribution; Marketing    18

ARTICLE 6    FINANCIAL PROVISIONS    18
6.1
Promotion Fee    18

6.2
Reports; Payments    19

-i-
6.3
Taxes    19

6.4
Recordkeeping    20

6.5
Eagle Rights    20

ARTICLE 7    INTELLECTUAL PROPERTY    20
7.1
Ownership of Intellectual Property    20

7.2
Title to Trademarks and Copyrights    20

7.3
Protection of Trademarks and Copyrights    20

7.4
Protection of Patent Rights    21

7.5
Disclosure of Know-How    21

ARTICLE 8    CONFIDENTIALITY    21
8.1
Confidential Information    21

8.2
Public Announcements    22

ARTICLE 9    REPRESENTATIONS AND WARRANTIES; ADDITIONAL COVENANTS    22
9.1
Representations and Warranties of TYME    22

9.2
Representations and Warranties of Eagle    23

9.3
Disclaimer of Warranty    24

ARTICLE 10    INDEMNIFICATION; LIMITATIONS ON LIABILITY    24
10.1
Indemnification by TYME    24

10.2
Indemnification by Eagle    25

10.3
Indemnification Procedures    25

10.4
Limitation of Liability    25

10.5
Insurance    25

ARTICLE 11    TERM AND TERMINATION    26
11.1
Term    26

11.2
Early Termination    26

11.3
Effects of Termination    26

11.4
Survival    26

ARTICLE 12    MISCELLANEOUS    27
12.1
Force Majeure    27

12.2
Assignment    27

12.3
Severability    27

12.4
Notices    27

12.5
Governing Law    28

12.6
Dispute Resolution    28

-ii-
12.7
Waiver of Jury Trial    28

12.8
Entire Agreement; Amendments    28

12.9
Headings    28

12.10
Independent Contractors    29

12.11
Third Party Beneficiaries    29

12.12
Waiver    29

12.13
Cumulative Remedies    29

12.14
Waiver of Rule of Construction    29

12.15
Use of Names    29

12.16
Further Actions and Documents    29

12.17
Certain Conventions    29

12.18
Counterparts    29
































































-iii-





CO-PROMOTION AGREEMENT


This Co-Promotion Agreement (this “Agreement”) is entered into and dated as of
January 7, 2020 (the “Effective Date”) by and between Tyme Technologies, Inc., a
Delaware corporation (“TYME”), and Eagle Pharmaceuticals, Inc., a Delaware
corporation (“Eagle”). TYME and Eagle are each referred to individually as a
“Party” and together as the “Parties”.


RECITALS


WHEREAS, TYME is an emerging biotechnology company developing cancer
metabolism-based therapies and owns or otherwise controls certain intellectual
property rights, clinical data and regulatory filings related to the compound
SM-88 (racemetyrosine) (defined below), which is the subject of clinical
development;


WHEREAS, Eagle is in the business of developing and commercializing drugs,
primarily in the critical care and oncology areas, including through
collaboration agreements;


WHEREAS, the Parties believe that it would be mutually beneficial to collaborate
on promotional activities for the Product (defined below) and, accordingly, TYME
desires that Eagle conduct certain promotional activities, and Eagle desires to
conduct such activities, for the Product in the Territory;


WHEREAS, simultaneously with the execution and delivery of this Agreement, the
Parties have entered into that certain Securities Purchase Agreement, providing
for, among other things, the issuance and sale by TYME of shares of TYME common
stock to Eagle in return for Eagle’s upfront payment of $20 million in cash and
TYME’s right to receive additional milestone payments upon the achievement of
certain milestones as provided therein;


NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for other good and valuable consideration the adequacy and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


ARTICLE 1    DEFINITIONS


Unless otherwise defined in this Agreement, the following terms shall have the
meanings provided hereunder:


1.1    “Act” shall mean the Federal Food, Drug and Cosmetic Act, 21 U.S.C. § 301
et seq., as it may be amended from time to time, and the regulations promulgated
thereunder.


1.2    “Adverse Event” shall mean any untoward medical occurrence in a patient
or clinical investigation subject who is administered the Product, but which
does not necessarily have a causal relationship with the treatment for which the
Product is used. An “Adverse Event” can include any unfavorable and unintended
sign (including an abnormal laboratory finding), symptom or disease temporally
associated with the use of the Product, whether or not related to the Product. A
pre- existing condition that worsened in severity after administration of the
Product would be considered an “Adverse Event”.


1.3    “Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with such Person. A Person shall be deemed to control another Person if such
Person possesses the power to direct or cause the direction of the management,
business and policies of such Person, whether through the ownership of fifty
percent (50%) or more (or such lesser percentage which is the maximum allowed to
be owned by a foreign corporation in a particular jurisdiction) of the voting
securities of such Person, by contract or otherwise.


1.4
“Agreement” shall have the meaning set forth in the preamble to this Agreement.



1.5
“Alliance Managers” shall have the meaning set forth in Section 4.1.5.



1.6    “Applicable Laws” shall mean all applicable statutes, ordinances,
regulations, codes, rules, or orders of any kind whatsoever of any Governmental
Authority in the Territory pertaining to any of the activities and obligations
contemplated by this Agreement, including, as applicable, the Act, the Generic
Drug Enforcement Act of 1992 (21 U.S.C. § 335a et seq.), the Anti-Kickback
Statute (42 U.S.C. § 1320a-7b et seq.), the Health Insurance Portability and
Accountability Act of 1996, the Federal False Claims Act (31 U.S.C. §§
3729-3733) (and applicable state false claims acts), the Physician Payments
Sunshine



Act, the Code, the Department of Health and Human Services Office of Inspector
General Compliance Program Guidance for Pharmaceutical Manufacturers, released
April 2003, the Antifraud and Abuse Amendment to the Social Security Act, the
American Medical Association guidelines on gifts to physicians, generally
accepted standards of good clinical practices adopted by current FDA
regulations, as well as any state laws and regulations (i) impacting the
promotion of pharmaceutical products,
(ii)governing the provision of meals and other gifts to medical professionals,
including pharmacists, or (iii) governing consumer protection and deceptive
trade practices, including any state anti-kickback/fraud and abuse related laws,
all as amended from time to time.


1.7    “Business Day” means each day of the week, excluding Saturday, Sunday or
a day on which banking institutions in New York, New York, USA are closed.


1.8
“Buyout Amount” means $200 million.



1.9    “Claims” shall mean all charges, complaints, actions, suits, proceedings,
hearings, investigations, claims, demands, judgments, orders, decrees,
stipulations or injunctions, in each case of a Third Party (including any
Governmental Authority).


1.10    “Code” shall mean the Code on Interactions with Healthcare Professionals
promulgated by the Pharmaceutical Research and Manufacturers of America
(PhRMA)/BIO, as it may be amended.


1.11    “Commercialize,” “Commercializing,” and “Commercialization” means
activities directed to manufacturing, obtaining pricing and reimbursement
approvals for, marketing, promoting, distributing, importing, and/or selling the
Product.


1.12    “Commercially Reasonable Efforts” means, with respect to a Party’s
obligations under this Agreement, a measure of effort and resources consistent
with the exercise of prudent scientific and business judgment and the reasonable
practices that would typically be exerted by a similarly situated pharmaceutical
or biotechnology company of comparable size and capabilities as such company for
the Development or Commercialization of a pharmaceutical product with similar
characteristics owned by such company at a similar stage of development or
commercialization as the Product, taking into account efficacy and safety
considerations, and other relevant scientific, technical, and commercial
factors, including product profile, the regulatory environment, competitiveness
of the marketplace and market potential, and price and reimbursement status.


1.13
“Compensation Report” shall have the meaning set forth in Section 4.2.2(b).



1.14
“Compliance Manager” shall have the meaning set forth in Section 4.3.10.



1.15
“Compliance Report” shall have the meaning set forth in Section 4.2.2(c).



1.16    “Confidential Information” shall mean all secret, confidential,
non-public or proprietary Know-How, whether provided in written, oral, graphic,
video, computer or other form, provided by or on behalf of one Party to the
other Party pursuant to this Agreement, including information relating to the
disclosing Party’s existing or proposed research, development efforts,
promotional efforts, regulatory matters, patent applications or business and any
other materials that have not been made available by the disclosing Party to the
general public. All such information related to this Agreement disclosed by or
on behalf of a Party (or its Affiliate) to the other Party (or its Affiliate)
pursuant to the Confidentiality Agreement shall be deemed to be such Party’s
Confidential Information disclosed hereunder. For purposes of clarity, (i)
TYME’s Confidential Information shall include all Product Materials unless and
until made available by TYME to the general public (including through Eagle) and
(ii) the terms of this Agreement shall be considered Confidential Information of
both Parties.


1.17
“Confidentiality Agreement” shall have the meaning set forth in Section 8.1.1.



1.18    “Detail(s)” shall mean the Product presentation during a face-to-face
sales call between a Target Professional and a Sales Representative, during
which a presentation of the Product’s attributes, benefits, prescribing
information and safety information are orally presented, for use in the Field in
the Territory. Neither e-details, nor presentations made at conventions, exhibit
booths, a sample drop, educational programs or speaker meetings, or similar
gatherings, shall constitute a Detail.



1.19
“Detail Report” shall have the meaning set forth in Section 4.2.2.



1.20    “Development” shall mean non-clinical, pre-clinical and clinical drug
discovery, research, and/or development activities, including without limitation
quality assurance and quality control development, and any other activities
reasonably related to or leading to the development and submission of
information to a Regulatory Authority. When used as a verb, “Develop” means to
engage in Development.


1.21
“Dispute” shall have the meaning set forth in Section 12.6.



1.22
“Dollar” or “$” shall mean United States dollar.



1.23    “Eagle Activities” shall mean any and all promotional activities
(including Detailing) conducted by Eagle with respect to the Product in the
Territory, as set forth in the Sales Plan or otherwise mutually agreed upon by
the Parties in writing, in each case, in accordance with the terms of this
Agreement.


1.24
“Eagle Property” shall have the meaning set forth in Section 7.1.1.



1.25    “Eagle Quarterly Minimum Details” for an applicable Fiscal Quarter shall
mean the number established by the Operating Parameters Schedule as in effect
from time to time.


1.26
“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.



1.27
“Exclusive Detail” shall mean a Detail for which the Product is the sole product
detailed on the call.



1.28
“Exhibit” shall mean an exhibit attached to this Agreement.



1.29    “FDA” shall mean the United States Food and Drug Administration or any
successor agency performing comparable functions.


1.30    “Field” shall mean the treatment of any and all indications for which
the Product is approved in humans in the Territory.


1.31    “Field Force Personnel” shall mean collectively, the Sales
Representatives, and any other employees of Eagle engaged in the Eagle
Activities.


1.32    “First Commercial Sale” shall mean the first commercial sale of the
Product for monetary value by TYME, one or more of its Affiliates or one or more
of its licensees in an arm’s length transaction to a Third Party that is not a
licensee, including without limitation any final sale to a distributor or
wholesaler under any non-conditional sale arrangement, of the Product in the
Field in the Territory after Regulatory Approval of the Product has been granted
in the Field in the Territory. For the avoidance of doubt, sales or transfers of
the Product for clinical and non-clinical research and trials (including studies
reasonably necessary to comply with Applicable Law or requests by a Regulatory
Authority), early access programs or for compassionate or similar use, shall not
be considered a First Commercial Sale.


1.33    “Fiscal Quarter” shall mean each successive period of three (3) calendar
months commencing on January 1, April 1, July 1 and October 1.


1.34    “Fiscal Year” shall mean each successive period of (12) twelve months
commencing on April 1 and ending on March 31st.


1.35
“GAAP” shall mean United States generally accepted accounting principles.



1.36    “Governmental Authority” shall mean any court, agency, authority,
department, regulatory body or other instrumentality of any government or
country or of any national, federal, state, provincial, regional, county, city
or other political subdivision of any such government or any supranational
organization of which any such country is a member, which has competent and
binding authority to decide, mandate, regulate, enforce, or otherwise control
the activities of the Parties contemplated by this Agreement.



1.37
“Indemnified Party” shall have the meaning set forth in Section 10.3.



1.38
“Indemnifying Party” shall have the meaning set forth in Section 10.3.



1.39
“Intellectual Property” shall have the meaning set forth in Section 7.1.2.



1.40
“Inventions” shall have the meaning set forth in Section 7.1.2.



1.41    “Know-How” shall mean information, whether or not in written form,
including biological, chemical, pharmacological, toxicological, medical or
clinical, analytical, quality, manufacturing, research, or sales and marketing
information, including processes, methods, procedures, techniques, plans,
programs and data.


1.42    “License” shall mean any agreement pursuant to which TYME grants to a
Third Party (a “Licensee”) a license, sublicense, or other right to any TYME
Patent Rights or Regulatory Filings or Regulatory Approvals relating to the
Product; provided, however, that a License shall not include (a) any agreement
with any distributor or wholesaler that obtains solely the right to distribute
the Product after purchase from TYME and (i) serves as a logistics services
provider or (ii) otherwise distributes the Product to pharmacies, group
purchasing organizations or similar entities, but in each case of (i) and (ii),
without the right to co-market or co-promote the Product, or (b) any agreement
pursuant to which TYME or any of its Affiliates grants a license or sublicense
of any of its intellectual property rights (i) solely to conduct research, (ii)
solely to manufacture the Product, or (iii) otherwise to service providers
solely on a non-exclusive basis in the ordinary course of Development or
Commercialization of the Product (e.g., material transfer agreements,
distribution agreements, and consulting agreements).


1.43
“Licensee” has the meaning set forth in the definition of License.



1.44    “Losses” shall mean any and all amounts paid or payable to Third Parties
with respect to a Claim (including any and all losses, damages, obligations,
liabilities, fines, fees, penalties, awards, judgments, interest), together with
all documented out-of-pocket costs and expenses, including attorney’s fees,
reasonably incurred.


1.45    “Minimum Sales Representatives Requirement” has the meaning set forth in
the definition of Operating Parameters Schedule.


1.46    “Multidisciplinary Detail” shall mean a Detail call to a sales account
with a multidisciplinary oncology practice, as determined by TYME.


1.47    “Net Sales” shall mean, for an applicable period, with respect to the
Product, commencing with the First Commercial Sale, net sales as determined in
accordance with GAAP, which, for the avoidance of doubt, shall comprise the
gross amounts received by TYME, its Affiliates and Licensees for arm’s length
sales of the Product in the Field in the Territory to a Third Party (excluding
any sales among TYME, its Affiliates and any Licensee), less the following
deductions solely to the extent incurred or allowed with respect to such sales,
and solely to the extent such deductions are in accordance with GAAP, and which
are not already reflected as a deduction from the invoiced price: (a) discounts
(to the extent not previously applied to such amounts received), charge-back
payments, and rebates; (b) credits or allowances for damaged goods, rejections,
recalls or returns of the Product; (c) freight, insurance, postage, and shipping
charges for delivery of the Product, to the extent separately billed on the
invoice as well as any bona fide service fee specifically incurred for the
distribution of the Product; (d) taxes, customs, or duties levied on, absorbed,
or otherwise imposed on the sale of the Product, as adjusted for rebates and
refunds, to the extent not paid by the Third Party and only to the extent such
taxes, customs, or duties are not reimbursed to the paying party, but excluding
all income taxes; (e) allowances for doubtful or uncollectible amounts (provided
that, such amounts shall be included in the computation of “Net Sales” to the
extent subsequently collected or earned) and (f) that portion of the annual fees
due under Section 9008 of the United States Patient Protection and Affordable
Care Act of 2010 (Pub. L. No. 111-
48) and any other fees imposed by Applicable Law. If the Product is sold by
TYME, its Affiliates or Licensees through intermediaries such as agents,
consignees or co-promoters who do not purchase and take title to the Product,
the promotion fee will be due only on sales to those Third Parties who actually
purchase and take title to the Product through such intermediaries.


If the Product is transferred to Third Parties in connection with clinical and
non-clinical research and trials (including studies reasonably necessary to
comply with Applicable Law), Product samples, charitable purposes, promotional
purposes, early access programs, compassionate sales or use, or an indigent
program or similar bona fide arrangements for which TYME or



any of its Affiliates or Licensees for good faith business reasons receives
consideration in respect thereof that is less than the average cost of goods for
this Product, such consideration shall not be included in Net Sales.


1.48    “NDA” means a New Drug Application filed with the FDA that is required
for approval for the Product in the United States, or its foreign equivalent in
the Territory.


1.49    “Operating Parameters Schedule” means the requirements set forth in
Schedule 4.1 to this Agreement, as such may, subject to the provisions of
Section 3.4.2, be revised from time to time by TYME in consultation with the
SOC. The Operating Parameters Schedule shall be updated no less than annually
with the minimum required number of Sales Representatives (the “Minimum Sales
Representatives Requirement”) and the Eagle Quarterly Minimum Details.


1.50
“Party” shall have the meaning set forth in the preamble to this Agreement.



1.51    “Patent Rights” means (a) patents and patent applications, and any
foreign counterparts thereof, (b) all divisionals, continuations,
continuations-in-part of any of the foregoing, and any foreign counterparts
thereof, and (c) all patents issuing on any of the foregoing, and any foreign
counterparts thereof, together with all registrations, reissues,
re-examinations, supplemental protection certificates, substitutions or
extensions thereof, and any foreign counterparts thereof.


1.52    “Person” shall mean any individual, corporation, partnership, limited
liability company, association, joint- stock company, trust, unincorporated
organization or other entity, or government or political subdivision thereof.


1.53    “Pivotal Clinical Study” shall mean a human clinical study of the
Product in any country on a sufficient number of subjects that is designed to
establish that the Product is safe and efficacious for its intended use, and to
determine warnings, precautions, and adverse reactions that are associated with
the Product in the dosage range to be prescribed, which trial is intended to
support Regulatory Approval of the Product, as described in 21 C.F.R. §
312.21(c), or equivalent clinical study in a country other than the United
States.


1.54    “Primary Multidisciplinary Detail” shall mean a Multidisciplinary Detail
call where the Product (i) is the first product Detailed, (ii) is emphasized
more than any other product and (iii) is the primary focus of such Detail,
primary focus meaning greater than 50% of the total call time during the Detail
is spent on promoting the Product.


1.55
“Product” shall mean any product that contains SM-88 (racemetyrosine).



1.56    “Product Labeling” shall mean the labels and other written, printed or
graphic matter upon (a) any container or wrapper utilized with the Product or
(b) any written material accompanying the Product, including Product package
inserts, in each case as approved by the FDA.


1.57
“Product Materials” shall have the meaning set forth in Section 4.4.1(a).



1.58
“Product Training Materials” shall have the meaning set forth in Section
4.4.1(a).



1.59    “Professionals” shall mean health care practitioners, consisting of
physicians, nurse practitioners, physician assistants, pharmacists and any other
medical professionals in the Territory with prescribing, formulary or dispensing
authority (as authorized under Applicable Law) in the Territory for the Product.


1.60
“Promotional Materials” shall have the meaning set forth in Section 4.4.1(a).



1.61    “Promotional Program” shall mean an educational program regarding the
Product conducted by a Third Party healthcare provider within TYME’s approved
speakers bureau for SM-88 (racemetyrosine), located in a healthcare provider
office or an outside venue, all in accordance with TYME speakers bureau
guidelines.


1.62
“Quarterly Average Sales Force Size” shall have the meaning set forth in Section
4.2.2.



1.63    “Regulatory Approval” shall mean any and all necessary approvals,
licenses, registrations or authorizations from any Governmental Authority, in
each case, necessary to Commercialize the Product in the Territory.



1.64    “Regulatory Authority” means any national or supranational Governmental
Authority, including without limitation the FDA, that has responsibility for
granting any licenses or approvals or granting pricing and/or reimbursement
approvals necessary for the development, marketing, and sale of the Product in
any country.


1.65    “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Governmental Authority under Applicable Law
with respect to the Product in a country or jurisdiction in the Territory to
prevent Third Parties from Commercializing the Product in such country or
jurisdiction, other than a Patent Right, including without limitation orphan
drug exclusivity, pediatric exclusivity and rights conferred in the U.S. under
the Hatch-Waxman Act or the FDA Modernization Act of 1997.


1.66    “Regulatory Filings” means any and all regulatory applications, filings,
modifications, amendments, supplements, revisions, reports, submissions,
authorizations, and Regulatory Approvals, and associated correspondence required
to Develop and Commercialize the Product in the Territory, including without
limitation any reports or amendments necessary to maintain Regulatory Approvals.


1.67
“Restricted Period” shall have the meaning set forth in Section 2.3.1.



1.68
“Schedule” shall mean a schedule attached to this Agreement.



1.69
“Sales Forecast” shall have the meaning set forth in Section 4.1.3.



1.70    “Sales Plan” shall mean the written sales plan relating to promotion and
Detailing of the Product in the Field in the Territory by the Sales
Representatives, which shall include, without limitation, the Eagle Quarterly
Minimum Details and other commercial activities geared towards achieving the
Sales Forecast, that is prepared by the SOC and approved by TYME as provided in
Section 3.


1.71    “Sales Representative” shall mean an individual employed and compensated
by Eagle as a full-time employee as part of its sales forces and who engages in
Detailing of the Product in the Territory, and who is also trained with respect
to the Product in accordance with this Agreement (including the Product Labeling
and the use of the Promotional Materials) to deliver Details for the Product in
the Field in the Territory.


1.72    “Senior Officer” shall mean, with respect to TYME, its Chief Executive
Officer and Chief Operating Officer (or such officer’s designee), and with
respect to Eagle, its President and Chief Operating Officer (or such officer’s
designee). From time to time, each Party may change its Senior Officer by giving
written notice to the other Party.


1.73    “SM-88 (racemetyrosine)” means TYME’s SM-88 (racemetyrosine) novel oral
therapy. SM-88 (D,L-alpha- metyrosine; racemetyrosine [USAN]) is a proprietary
modified dysfunctional tyrosine derivative.


1.74
“Specialty” means a sales account’s primary oncology specialty designation, as
reasonably determined by

TYME.


1.75
“SOC” shall have the meaning set forth in Section 3.1.



1.76    “Target Launch Date” shall mean the date selected by TYME, in its sole
discretion, and of which TYME has provided notice to Eagle in writing at least
nine (9) months in advance thereof, for the initial Commercialization of the
Product in the Territory.


1.77    “Target Professionals” shall mean, with respect to the Product, one of
the specifically identified community and/or hospital-based Professionals to be
called upon by a Sales Representative based upon the Sales Plan. “Target
Professionals” shall exclude key thought leaders as identified on Schedule 1.77
to this Agreement, which Schedule shall be prepared and provided by TYME prior
to the Target Launch Date.


1.78
“Term” shall have the meaning set forth in Section 11.1.



1.79
“Territory” shall mean the United States of America and its territories and
possessions.




1.80    “Third Party(ies)” shall mean any person or entity other than TYME and
Eagle and their respective Affiliates.


1.81    “TYME Trademarks and Copyrights” shall mean the logos, trade dress,
slogans, domain names and housemarks of TYME or any of its Affiliates as may
appear on any Product Materials or Product Labeling, in each case, as may be
updated from time to time by TYME.


ARTICLE 2    RIGHTS AND OBLIGATIONS


2.1    Engagement; Grant of Rights. During the Term, subject to the terms and
conditions of this Agreement, TYME hereby grants to Eagle the non-exclusive
right to Detail and promote the Product in the Territory in the Field, and to
conduct the Eagle Activities in accordance with the terms and conditions of this
Agreement. Notwithstanding the foregoing, TYME retains and reserves the right
for TYME and its Affiliates to promote the Product in the Territory and to grant
the non- exclusive right to Detail and/or promote the Product in the Territory
to any other Third Party in its sole discretion. Eagle shall have no other
rights relating to the Product, except as specifically set forth in this
Agreement. Eagle’s rights and obligations under this Section 2.1 are
non-transferable, non-assignable, and non-delegable. Eagle shall not subcontract
the Eagle Activities with any Third Party (including any contract sales force).
For clarity, Eagle shall not have any other license rights hereunder except as
expressly set forth in this Section 2.1, nor any rights to sublicense any rights
hereunder.


2.2    Retention of Rights. Except with respect to the limited rights granted to
Eagle to conduct the Eagle Activities for the Product in the Territory in the
Field pursuant to Section 2.1, TYME retains all rights in and to the Product.
TYME shall have the sole right, as between the Parties, to Develop and
Commercialize the Product, including without limitation, determining the
marketing and regulatory strategies for seeking (if and when appropriate)
Regulatory Approvals and Regulatory Exclusivity in the Territory for Product in
the Field, filing for such Regulatory Approvals and Regulatory Exclusivity for
Product in the Territory, preparing, submitting, and maintaining any and all
Regulatory Filings and Regulatory Approvals for Product in the Field in the
Territory, and seeking any necessary Regulatory Approvals of Regulatory
Authorities for Product Labeling and Promotional Materials to be used in
connection with Commercializing Product in the Field in the Territory. TYME
shall solely own and control any and all Regulatory Approvals and any and all
other Regulatory Filings submitted in connection with seeking and maintaining
Regulatory Approvals for the Product in the Field in the Territory. As between
the Parties, TYME shall be responsible for all costs and expenses incurred by
TYME in connection with the foregoing activities. Without limiting the
generality of the foregoing (and without limiting TYME’s retained rights set
forth in Section 2.1), TYME specifically retains the following rights (and Eagle
and its Affiliates shall have no rights to the following, except as set forth
below in this Section 2.2):


2.2.1    responsibility for all decisions regarding regulatory submissions and
for all communications that relate to any Regulatory Approvals or other
Regulatory Filings prior to and after any Regulatory Approval with respect to
the Product in the Field in the Territory;


2.2.2
responsibility for the manufacture and distribution of the Product, and any
future development of

the Product;


2.2.3    responsibility, except as expressly set forth herein, for interactions
with any Governmental Authority, including but not limited to FDA, with respect
to the Product (provided that, Eagle shall retain the right to respond to
communications or inquiries from Governmental Authorities in connection with the
conduct of any Eagle Activities);


2.2.4    responsibility for creation and final approval of all Product Materials
content (including submission of Promotional Materials to FDA’s Office of
Prescription Drug Promotion) with respect to the conduct of the Eagle Activities
for the Product, except as expressly set forth herein;


2.2.5
selling and booking all sales of the Product;



2.2.6    responsibility for the Product’s overall commercial strategy, including
marketing, payer strategy, pricing, regulatory and other government affairs; and



2.2.7    responsibility for handling all safety related activities related to
the Product as set forth in ARTICLE 5 (including submitting all safety reports
and interacting with Governmental Authorities with respect thereto) and
initiating and managing any Product recalls.


For clarity, except as provided in Sections 2.1 or 2.4, Eagle shall not acquire
any license or other intellectual property interest, by implication or
otherwise, in any technology, Know-How or other Intellectual Property owned or
controlled by TYME or any of its Affiliates, and TYME is not providing any such
technology, Know-How or other Intellectual Property, or any assistance related
thereto, to Eagle for any use other than for the mutual benefit of the Parties
as expressly contemplated hereby.


2.3
Non-Competition; Non-Solicitation.



2.3.1    Non-Competition. During the Term of this Agreement and through and
including the first anniversary of the date of Termination of this Agreement
(the “Restricted Period”), neither Eagle nor its Affiliates shall, directly or
indirectly, market, detail, offer for sale, sell, or promote any oncology
product in the Territory that is targeting an indication for which SM-88
(racemetyrosine) is approved other than the sales of the Product in accordance
with the terms and conditions of this Agreement without TYME’s prior written
consent, which shall be given or withheld within its sole discretion.


2.3.2    Non-Solicitation. During Restricted Period, neither Eagle nor TYME (nor
any of their respective Affiliates) shall directly or indirectly solicit for
hire or employ as an employee, consultant or otherwise, any employee, consultant
or other professional personnel of the other Party who has had direct
involvement with the SOC, Eagle Activities under this Agreement or TYME’s
Commercialization activities for the Product, without the other Party’s prior
written consent, which shall not be unreasonably withheld; provided, however,
that this restriction shall not apply to: (a) conducting any general
solicitation not specifically targeted at any such employee; or (b) hiring any
employee who responds to such general advertising or who approaches such Party
or its Affiliates without any solicitation or inducement to leave the employ of
such other Party or its Affiliates.


2.4
TYME Trademarks and Copyrights.



2.4.1    Eagle shall have the non-exclusive right to use the TYME Trademarks and
Copyrights solely on Product Materials in order to perform the Eagle Activities
and solely in accordance with the terms and conditions of this Agreement. TYME
shall promptly notify Eagle of any updates or changes to the TYME Trademarks and
Copyrights on the Product Materials, and Eagle shall thereafter solely use such
updated Product Materials in performing its obligations under this Agreement.
Eagle shall promptly notify TYME upon becoming aware of any violation of this
Section 2.4.1.


2.4.2    Eagle shall follow all instructions and guidelines of TYME (of which
TYME shall provide Eagle copies) in connection with the use of any TYME
Trademarks and Copyrights, and, if TYME reasonably objects to the manner in
which any such TYME Trademarks and Copyrights are being used, Eagle shall
immediately cease the use of any such TYME Trademarks and Copyrights in such
manner upon written notice from TYME thereof. Without limiting the foregoing,
Eagle shall also adhere to at least the same quality control provisions as
companies in the pharmaceutical industry adhere to for their own trademarks and
copyrights. In all cases, Eagle shall use the TYME Trademarks and Copyrights
with the necessary trademark (and copyright, as applicable) designations, and
shall use the TYME Trademarks and Copyrights in a manner that does not derogate
from TYME’s rights in the TYME Trademarks and Copyrights. Eagle shall not at any
time during the Term knowingly do or allow to be done any act or thing which
will in any way impair or diminish the rights of TYME in or to the TYME
Trademarks and Copyrights. All goodwill and improved reputation generated by
Eagle’s use of the TYME Trademarks and Copyrights shall inure to the benefit of
TYME, and any use of the TYME Trademarks and Copyrights by Eagle shall cease at
the end of the Term. Eagle shall have no rights under this Agreement in or to
the TYME Trademarks and Copyrights except as specifically provided herein.
During the Term, Eagle shall not contest the ownership of the TYME Trademarks
and Copyrights, their validity, or the validity of any registration therefor.
During the Term, Eagle shall not knowingly register and/or use any marks
(including in connection with any domain names) that are confusingly similar to
the TYME Trademarks and Copyrights.


ARTICLE 3    JOINT SALES OPERATIONS COMMITTEE


3.1    Formation of the Joint Sales Operations Committee. As soon as
practicable, but no later than nine (9) months prior to the Target Launch Date,
the Parties shall form a joint sales operations committee (“SOC”) whose
responsibilities during the Term shall be to oversee the activities set forth in
Section 3.3. The SOC shall consist of no more



than seven (7) members, with four (4) members designated by TYME and three (3)
members designated by Eagle, each with suitable seniority and relevant
experience and expertise to enable such person to address matters falling within
the purview of the SOC; provided, that each Party may also have up to three (3)
observers present at any SOC meeting. All meetings of the SOC shall be chaired
by one of the four representatives from TYME. From time to time, each Party may
change any of its representatives on the SOC by giving written notice to the
other Party. The SOC shall determine a meeting schedule; provided that in any
event, meetings shall be conducted no less frequently than quarterly by
teleconference or in person, or as otherwise agreed by the Parties. In person
meetings shall occur at such places as mutually agreed by the Parties. Employees
or consultants of either Party that are not representatives of the Parties on
the SOC may attend meetings of the SOC as one of a Party’s designated observers;
provided that, such attendees (i) shall not participate in the decision-making
process of the SOC, and (ii) are bound by obligations of confidentiality and
non-disclosure equivalent to those set forth in ARTICLE 8.


3.2    Meetings and Minutes. Meetings of the SOC may be called by either Party
on no less than thirty (30) days’ prior notice during the Term. Each Party shall
make all proposals for agenda items and shall provide all appropriate
information with respect to such proposed items at least ten (10) days in
advance to the applicable meeting; provided that under exigent circumstances
requiring input by the SOC, a Party may provide its agenda items to the other
Party within a shorter period of time in advance of the meeting, or may propose
that there not be a specific agenda for that particular meeting, so long as the
other Party consents to such later addition of such agenda items or the absence
of a specific agenda for such meeting, such consent not to be unreasonably
withheld. Members may participate in a meeting of the SOC by means of a
conference telephone or other communications equipment allowing all persons
participating in the meeting to hear each other. Participation by such means
shall constitute presence in person at the meeting. The chairperson shall
prepare and circulate for review and approval of the Parties minutes of each
meeting within thirty (30) days after the meeting. Each Party shall bear its own
costs for its members to attend such meetings.


3.3
Purpose of the SOC. The purposes of the SOC shall be to, subject to Section 3.4:



3.3.1    provide a forum to discuss and coordinate the Parties’ activities under
this Agreement, in particular sales performance and metrics, and, subject to
Section 3.4.2, develop, update, amend and approve the Sales Plan, including the
identification of sales accounts;


3.3.2
provide a forum to discuss and coordinate the promotion of the Product in the
Territory;



3.3.3    provide a forum to discuss Product Materials (it being understood that
the SOC shall not have the right to approve such Product Materials);


3.3.4    provide a forum for discussing the annual Sales Forecast and revisions
thereto (it being understood that TYME retains the right to update the Sales
Forecast as described in Section 4.1.3);


3.3.5    provide a forum for reviewing, updating and agreeing on revisions to
the Operating Parameters Schedule, including without limitation, to update the
Eagle Quarterly Minimum Details and the Minimum Sales Representatives
Requirement;


3.3.6    facilitate the flow of information and otherwise promote the
communications and collaboration within and among the Parties relating to this
Agreement and the promotion of the Product;


3.3.7    discuss planning and implementation of all Eagle Activities, including
but not limited to training of Sales Representatives and development and
implementation of policies and procedures for conduct of Promotional Programs
and Details and Sales Representatives’ interactions with sales accounts;


3.3.8
decide on the acceptable form of and review and discuss the Detail Reports and
reports of Net Sales;



3.3.9    review and discuss the Compensation Reports and the incentive
compensation matters described in Section 4.1.4, including any applicable
adjustments to Product-related sales goals and targets of the Sales
Representatives proposed by TYME (it being understood that Eagle shall retain
final decision-making authority with respect to such matters but shall give good
faith consideration to TYME’s feedback with respect thereto);


3.3.10
review and discuss any matters brought to its attention by either Party’s
Alliance Manager;




3.3.11
discuss the Promotional Materials matters described in Section 4.4.1(a);



3.3.12
discuss supply or distribution issues relating to the Product;



3.3.13
act as a first level escalation to address disagreements or disputes between the
Parties;



3.3.14    form and oversee any sub-committee or working group in furtherance of
the activities contemplated by this Agreement;


3.3.15
decide on the acceptable form of and review and discuss the Compliance Reports;
and



3.3.16    perform such other responsibilities as may be mutually agreed upon by
the Parties in writing from time to time; provided, however, for clarity the SOC
shall have no authority to amend or modify any provisions of this Agreement and
no authority to waive or definitively interpret the provisions of this
Agreement.


In connection with the SOC meetings contemplated under Section 3.2 (but in any
event, no less frequently than each Fiscal Quarter), Tyme shall provide Eagle
with a written summary of its material Development and Commercialization
strategies and activities with respect to the Product in the Territory since the
last SOC meeting or Fiscal Quarter, as applicable, including the results of such
activities, and a description of its then-current marketing plans, marketing
campaigns and Product-related messaging with key opinion leaders, except and to
the extent such information is subject to confidentiality or similar
restrictions on disclosure imposed by contractual, regulatory or similar
requirements.


3.4
Decision Making.



3.4.1    Quorum; Voting. Meetings of the SOC shall occur only if at least one
(1) representative of each Party is present at the meeting. Each Party shall
have one (1) vote. The SOC shall use good faith efforts to reach consensus on
all matters properly brought before it. If the SOC does not reach unanimous
consensus on an issue at a meeting, or within a period of 30 days thereafter,
then the SOC shall submit in writing the respective positions of the Parties to
the Senior Officers of the Parties. Such Senior Officers shall use good faith
efforts to resolve promptly such matter, which good faith efforts shall include
at least one (1) teleconference between such Senior Officers within 30 days
after the SOC’s submission of such matter to them. Any final decision mutually
agreed to in writing by the Senior Officers shall be conclusive and binding on
the Parties. If the Senior Officers are not able to agree on the resolution of
any such issue within 30 days after such issue was first referred to them, then,
except with respect to those disputes that are expressly subject to arbitration
pursuant to Section 12.6: (i) Eagle shall have the right to conclusively
determine all matters related to the incentive compensation of the Sales
Representatives and (ii) subject to Section 3.4.2, TYME shall have the right to
conclusively determine all other matters; provided, however, for clarity, that
such determination and any related activities comply with the terms and
conditions of this Agreement. Notwithstanding anything to the contrary in the
foregoing, for the avoidance of doubt, any such determination shall not amend,
modify or waive any provisions of this Agreement or definitively interpret the
provisions of this Agreement.


3.4.2    Eagle Approvals. Any proposed change or amendment to the (a) Operating
Parameters Schedule or (b) Sales Plan that would (i) increase Eagle’s percentage
of the sales force requirements above the percentage provided in the Operating
Parameters Schedule (as may be subsequently amended by mutual agreement of the
Parties), (ii) increase the number of Eagle Quarterly Minimum Requirements (as
such requirements may be updated by mutual agreement of the Parties),
(iii)increase the number of Sales Representatives from the number agreed to
prior to the Target Launch Date (or as otherwise agreed by mutual agreement of
the Parties) or (iv) without duplication of items (i) – (iii) hereof, materially
increase Eagle’s costs associated with conducting any Eagle Activities other
than Detailing shall, in each case of (a) and (b), require the written approval
of Eagle (which approval shall not be unreasonably withheld). The initial Sales
Plan developed by the SOC to be in effect at the Target Launch Date, which shall
set forth the commercial activities geared towards achieving the Sales Forecast,
including, without limitation the Eagle Quarterly Minimum Details and the target
number of Promotional Programs, shall be developed by the SOC, approved by TYME
and require the written approval of Eagle (which Eagle approval shall not be
unreasonably withheld).



ARTICLE 4    EAGLE ACTIVITIES FOR THE PRODUCT


4.1
Eagle Activities.



4.1.1    General. Eagle shall conduct the Eagle Activities for the Product in
the Field in the Territory in accordance with this Agreement, including, without
limitation, in accordance with the then-current Sales Plan.


4.1.2    Sales Representatives. Without limiting the generality of the
foregoing, Eagle shall hire, and continuing throughout the remainder of the
Term, shall maintain, a sales force with responsibility to Detail the Product in
the Territory in accordance with the terms of the Operating Parameters Schedule.
Eagle shall have such sales force in place by such time specified in the
Operating Parameters Schedule in order to appropriately train on the Product
prior to Target Launch Date. The Sales Representatives and their managers shall
have the qualifications and meet the criteria set forth in Schedule
4.1.2    hereto, which schedule shall be jointly developed and mutually agreed
by TYME and Eagle within 180 days of the execution and delivery of this
Agreement.


4.1.3
Sales Forecast.



(a)    No later than three (3) months prior to the Target Launch Date, TYME
shall develop a forecast of reasonably expected Net Sales of the Product in the
Territory in the Field for a one (1) year period, including projected quarterly
Net Sales (the “Sales Forecast”). Thereafter, each Fiscal Year of the Term, TYME
shall prepare an annual Sales Forecast for such period. The Sales Forecast shall
be updated by TYME from time to time as appropriate, discussed at the SOC, and
comprise part of the Sales Plan.


(b)    On a quarterly basis, the SOC shall review actual Fiscal Year-to-date Net
Sales performance compared to the Sales Forecast.


4.1.4    Target Incentive Compensation. Prior to the Target Launch Date, Eagle
shall develop an incentive compensation package for each Sales Representative
that derives an appropriate portion of target incentive compensation from
achieving target sales of the Product, subject to TYME’s review and comment
prior to implementation of the incentive plan. On at least a quarterly basis,
the Parties shall meet, through the SOC, to review the target incentive
compensation and the actual incentive compensation paid out to the Sales
Representatives to discuss, in good faith, any appropriate adjustments to the
sales targets and goals related to the Product.


4.1.5    Alliance Managers. Each Party shall appoint a person who shall oversee
interactions between the Parties for all matters related to this Agreement, and
any related agreements between the Parties (each an “Alliance Manager”). The
Alliance Managers shall endeavor to ensure clear and responsive communication
between the Parties and the effective exchange of information, and shall serve
as a single point of contact for all matters arising under this Agreement. The
Alliance Managers shall have the right to attend all SOC meetings and, if
applicable, subcommittee meetings as non-voting participants and may bring to
the attention of the SOC or, if applicable, the subcommittee, any matters or
issues either of them reasonably believes should be discussed, and shall have
such other responsibilities as the Parties may mutually agree in writing. Each
Party may designate different Alliance Managers by notice in writing to the
other Party.


4.2
Detailing.



4.2.1    Detail Requirements. Commencing promptly upon completion of training of
the Field Force Personnel that are engaged in Detailing the Product as described
in Section 4.4.1 (but on the condition that Promotional Materials have been
approved and delivered), Eagle shall deploy its Field Force Personnel that are
engaged in Detailing to Detail the Product in accordance with the terms of this
Agreement, including without limitation, the requirements for reach, frequency
and position of the Product in the Detail provided in the Operating Parameters
Schedule and the requirements of the then-current Sales Plan as updated from
time to time. From time to time, Field Force Personnel shall organize and
coordinate on the presentation of Promotional Programs as developed by the SOC
and included in the then-current Sales Plan; however, except as set forth in
this Agreement, without the prior written consent of TYME (not to be
unreasonably withheld, delayed or conditioned), Eagle shall not conduct any
Eagle Activities, other than Detailing, with respect to any Product. The
Promotional Program requirements, guidelines and TYME approved speaker bureau
will be provided to Eagle prior to initiation of the Promotional Programs.



4.2.2
Records and Reports.



(a)    Eagle shall keep accurate and complete records, consistent with
pharmaceutical industry standards, of each Detail and its obligations hereunder
in connection therewith. Such records shall be kept for the longer of (i) five
(5) years after the end of the Fiscal Year to which they relate and (ii) such
period of time as required by Applicable Laws. Within 15 days following the end
of each Fiscal Quarter during the Term, Eagle shall provide TYME with a written
report (each a “Detail Report”), setting out (1) the quarterly average number of
Sales Representatives during such Fiscal Quarter (calculated by taking the sum
of the number of Sales Representatives employed by Eagle (or its affiliates)
that have incentive compensation packages that comply with the terms of Section
4.1.4 on each Business Day of the Fiscal Quarter divided by the number of
Business Days in such Fiscal Quarter) (the “Quarterly Average Sales Force
Size”), (2) the aggregate actual number of Details for the Product made by its
Sales Representatives during such Fiscal Quarter, (3) the aggregate number of
Exclusive Details, (4) the aggregate number of Multidisciplinary Details, (5)
the number of Primary Multidisciplinary Details, and (6) the number of Details
broken down by the name of the Target Professionals and such professional’s
Specialty. Through the SOC, the Parties shall agree on a mutually acceptable
form of Detail Report.


(b)    Within 30 days following the end of each Fiscal Quarter during the Term,
Eagle shall provide TYME with a written report (each a “Compensation Report”),
which describes (i) the details of the incentive compensation package of each
Sales Representative as it relates to the Product and (ii) the actual incentive
compensation payouts for each Sales Representatives as described in Section
4.1.4. Through the SOC, the Parties shall agree on a mutually acceptable form of
Compensation Report.


(c)    Within 30 days following the end of each Fiscal Quarter during the Term,
Eagle shall provide TYME with a written report (each a “Compliance Report”),
which sets out a summary of any compliance-related disciplinary actions relating
to any Field Force Personnel that are engaged in Detailing and any associated
remedial actions. Through the SOC, the Parties shall agree on a mutually
acceptable form of Compliance Report.


(d)    TYME shall have the right, at its own expense, during normal business
hours and upon reasonable prior notice, through an independent third party,
reasonably acceptable to Eagle, and upon execution of a confidentiality
agreement reasonably satisfactory to Eagle in form and substance, to inspect the
applicable records and books maintained by Eagle relating to the Eagle
Activities solely for purposes of verifying Eagle’s compliance with the terms of
this Agreement. For purposes of clarity, any such inspection right described in
this Section 4.2.2(d) shall be limited to only those books and records of Eagle
that are applicable to Eagle’s performance of its obligations under this
Agreement and may be conducted no more than once per calendar year. Where
necessary, on reasonable request, TYME’s inspection rights shall include
interviewing Sales Representatives and other employees of Eagle. Eagle shall
reasonably cooperate in any such inspection conducted by TYME. TYME shall treat
all information subject to review under this Section 4.2.2(d) in accordance with
the confidentiality provisions of this Agreement.


4.3
Compliance with Applicable Law.



4.3.1    In conducting the Eagle Activities hereunder, Eagle shall, and shall
require all Field Force Personnel to, comply in all respects with Applicable
Laws. In addition, TYME shall, and shall require all of its sales
representatives to, comply in all respects with Applicable Laws in connection
with its Development or Commercialization (including promotion and Detailing) of
the Product in the Territory.


4.3.2    Neither Eagle or Field Force Personnel, nor TYME, its Affiliates or
their respective licensees, shall offer, pay, solicit or receive any
remuneration to or from any Professionals (including Target Professionals), in
order to induce referrals of or purchase of the Product.


4.3.3    In performing the activities contemplated by this Agreement, neither
Eagle or Field Force Personnel, nor TYME, its Affiliates or their respective
licensees, shall make any payment, either directly or indirectly, of money or
other assets to government or political party officials, officials of
international public organizations, candidates for public office, or
representatives of other businesses or persons acting on behalf of any of the
foregoing where such payment would constitute violation of any Applicable Law.
In addition, neither Eagle nor TYME shall make any payment, either directly or
indirectly, to officials if such payment is for the purpose of unlawfully
influencing decisions or actions with respect to the subject matter of this
Agreement.



4.3.4    No employee of Eagle or its Affiliates shall have authority to give any
direction, either written or oral, relating to the making of any commitment by
TYME or its agents to any Third Party in violation of terms of this or any other
provision of this Agreement


4.3.5    Neither Eagle nor TYME shall undertake any activity under or in
connection with this Agreement which violates any Applicable Law.


4.3.6    TYME shall ensure that any patient assistance program used in
connection with the Product (and the services performed thereby in connection
with the Product) shall be operated in accordance with Applicable Law.
Notwithstanding the immediately preceding sentence, TYME shall have no liability
with respect to any breach or non- compliance with Applicable Law relating to
any patient assistance program used in connection with the Product to the extent
caused by the act or omission of any Field Force Personnel, which act or
omission is not in compliance with the terms of this Agreement, Applicable Law
or instructions of TYME.


4.3.7    TYME shall ensure that government-insured patients do not receive
co-pay support from TYME with respect to the Product.


4.3.8    TYME shall ensure that its donations to, and interactions with, any
501(c)(3) charitable foundation that provides co-pay assistance to
government-insured patients with respect to the Product are in full compliance
with all Applicable Laws.


4.3.9    If, during the Term, Eagle becomes aware of a material violation or
failure to comply with Applicable Law or the terms of this Agreement by a member
of the Field Force Personnel that are engaged in Detailing, it shall promptly,
but no later than two (2) Business Days after it becomes aware, notify TYME of
such violation and, as promptly as possible thereafter, shall notify the steps
it has taken or intends to take to remediate such violation.


4.3.10    As soon as practicable, but no later than six (6) months prior to the
Target Launch Date, each Party shall appoint a representative to act as its
compliance manager under this Agreement, each of which shall be routinely
responsible for advising such Party on compliance matters and has suitable
seniority and other relevant experience and expertise (each, a “Compliance
Manager”). From time to time, each Party may change its Compliance Manager by
giving written notice to the other Party. The Compliance Managers shall serve as
a key point of contact between the Parties for compliance-related matters. Each
Compliance Manager shall facilitate the resolution of any compliance issue with
the Compliance Manager of the other Party. The Compliance Managers shall use
good faith efforts to reach consensus on all compliance matters. If the
Compliance Managers do not reach consensus on an issue promptly, then such issue
shall be submitted to dispute resolution process described in Section 12.6. Upon
the reasonable request of TYME from time to time, Eagle shall deliver to TYME
copies of Eagle’s compliance program policies and compliance training materials
which are applicable to the Field Force Personnel’s promotion of the Product.
Other than as expressly stated herein, Eagle shall not be required to modify its
compliance policies or practices in connection with the compliance-related
provisions herein.


4.4
Field Force Personnel Training; Product Materials.



4.4.1
Training, Training Materials and Promotional Materials.



(a)
Subject to the terms of this Section 4.4.1, TYME shall prepare and control the
content of

(i)all Product training materials for Field Force Personnel (the “Product
Training Materials”) and (ii) all Product marketing and educational materials
(the “Promotional Materials”) (the Product Training Materials and the
Promotional Materials, collectively, the “Product Materials”). TYME shall be
solely responsible for ensuring that the Product Materials prepared and approved
by it are in compliance with the Regulatory Approval for the Product, the
Product Labeling and Applicable Law. Once approved by TYME, the content of the
Product Materials shall be provided by TYME to Eagle in advance of the Eagle
Activities to allow for Eagle to review such content and provide verbal feedback
to TYME in advance of use of the Product Materials. Within 15 days of receipt of
such Product Materials, Eagle shall verbally provide to TYME any comments and/or
proposed revisions to such Product Materials, which comments and revisions TYME
shall reasonably consider so long as TYME deems such suggestions are acceptable
in the promotion of the Product; provided that in any event, to the extent that
TYME reasonably believes that such changes are not in compliance with Applicable
Law, the Regulatory Approval for the Product or the applicable Product Labeling,
then TYME shall not be required to incorporate any such suggestions from Eagle
in the Product Materials. In the event of any disagreement between the Parties
regarding any feedback received from Eagle



with respect to the Product Materials, TYME shall have the right to conclusively
determine such matter; provided that, Eagle shall not be required to use any
Product Materials that it reasonably believes violate Applicable Law. If Eagle
has provided comments to TYME on the Product Materials and TYME accepts some or
all of such comments, then, once revised, TYME shall provide to Eagle the
revised versions of such Product Materials for further review by Eagle, in
accordance with the terms and timelines of this Section 4.4.1(a) above. Eagle
shall use only Product Materials approved by TYME in the performance of Eagle
Activities under this Agreement. The content of Product Materials shall not be
modified or changed by Eagle or Field Force Personnel at any time without the
prior written approval of TYME in each instance. TYME shall be responsible for
the costs and expenses of creation and development of the Product Materials and
Eagle shall be responsible for the costs and expense of reproduction, printing
and delivery of the Product Materials to and for Eagle. The information
regarding the Product that is provided by Eagle or Field Force Personnel as part
of the Eagle Activities shall not deviate from the Product Materials. The
Parties shall coordinate the production and delivery of Product Materials to
allow sufficient internal and field force review time to accommodate scheduled
training meetings and distribution to Field Force Personnel that are engaged in
Detailing. In the event that TYME incurs costs and expenses for which Eagle is
responsible under this Section 4.4.1, TYME may deduct such amounts from the
payments due under Section 6.1 and shall include a description thereof in the
applicable report under Section 6.2. The Parties shall collaborate to finalize
the Product Materials in accordance with this Section 4.4.1(a) in advance of the
Target Launch Date.


(b)    By no later than six (6) months prior to the Target Launch Date, the
Parties shall collaborate to plan and schedule training for the Sales
Representatives at a mutually acceptable time(s) and date(s), including a launch
meeting for the Sales Representatives at a mutually acceptable location. TYME
shall lead such initial training and Eagle shall cooperate with any reasonable
requests of TYME in order to support such training. The costs and expenses of
such launch meeting shall be the responsibility of Eagle. All other training
costs and expenses shall be the responsibility of Eagle. After the initial
training, the Parties shall collaborate to provide additional training at such
frequency, times and places as the circumstances warrant and the Parties
mutually agree, but no less frequently than quarterly with at least three (3)
live, in-person training sessions annually. Eagle shall have the right, but not
the obligation, to conduct such additional training itself, provided that the
Eagle trainers have been trained by TYME, and provided further that TYME shall
have the right to attend such training upon reasonable notice by TYME to Eagle.
Eagle shall certify in writing to TYME that all Field Force Personnel have
completed the training described in this Section 4.4.1(b).


(c)    Eagle and all Field Force Personnel that are engaged in Eagle Activities
shall comply with the applicable provisions of the Code, and shall be trained on
Eagle’s compliance policies, including those that are consistent with the
applicable provisions of Sec. 1128B(b) of the Social Security Act and the
American Medical Association Ethical Guidelines for Gifts to Physicians from
Industry (which such training may have been accomplished prior to the Term),
prior to commencing any Eagle Activities. Eagle agrees that it shall train any
employee or agent of Eagle who is involved in performing the activities
contemplated by this Agreement on anti-corruption and anti-bribery at its own
expense.


(d)    Field Force Personnel that are engaged in Detailing shall conduct the
Eagle Activities only after having undergone the training described in this
Section 4.4 and, without limiting the foregoing, no Field Force Personnel member
shall Detail the Product without having undergone such training. Subject to the
foregoing, Eagle shall have the responsibility for on-going training of its
Field Force Personnel that are engaged in Detailing in accordance with customary
practice in the pharmaceutical industry, provided that TYME shall be entitled to
approve all such training objectives and content.


4.4.2    Ownership of Product Materials. As between the Parties, TYME shall own
all right, title and interest in and to any Product Materials (and all content
contained therein) and any Product Labeling (and all content contained therein),
including applicable copyrights and trademarks (other than any name, trademark,
trade name or logo of Eagle or its Affiliates that may appear on such Product
materials or Product Labeling), and to the extent Eagle (or any of its
Affiliates) obtains or otherwise has a claim to any of the foregoing, Eagle
hereby assigns (and shall cause any applicable Affiliate to assign) all of its
right, title and interest in and to such Product Materials (and content) and
Product Labeling (and content) (other than any name, trademark, trade name or
logo of Eagle or its Affiliates that may appear on such Product materials or
Product Labeling) to TYME and Eagle agrees to (and shall cause its applicable
Affiliate to) execute all documents and take all actions as are reasonably
requested by TYME to vest title to such Product Materials (and content) and
Product Labeling (and content) in TYME (or its designated Affiliate).



4.5
Provisions Related to Field Force Personnel.



4.5.1    Activities of Field Force Personnel. Eagle hereby agrees and
acknowledges that the following shall apply with respect to itself and the Field
Force Personnel that are engaged in Detailing:


(a)    Eagle shall instruct and cause the Field Force Personnel that are engaged
in Detailing to use only the Product Labeling and, subject to the terms of
Section 4.4, Product Materials approved by TYME for the conduct of the Eagle
Activities for the Product and consistent with Applicable Laws. Eagle shall
instruct the Field Force Personnel that are engaged in Detailing to, and shall
monitor (in accordance with Eagle’s standard practice) the Field Force Personnel
that are engaged in Detailing, in order to ensure that such Field Force
Personnel limit their claims of efficacy and safety for such Product to those
claims which are consistent with and do not exceed the Product Labeling and any
Promotional Materials.


(b)    Eagle shall instruct the Field Force Personnel that are engaged in
Detailing to conduct the Eagle Activities for the Product, and shall monitor and
audit (in accordance with Eagle’s standard practice) the Field Force Personnel
that are engaged in Detailing so that such personnel conduct the Eagle
Activities for such Product in adherence in all respects with Applicable Laws.


(c)    Eagle shall instruct the Field Force Personnel that are engaged in
Detailing regarding provisions of this Agreement applicable to Details of the
Product, including Section 4.2 and this Section 4.5.1.


(d)    Eagle acknowledges and agrees that TYME will not maintain or procure any
worker’s compensation, healthcare, or other insurance for or on behalf of the
Field Force Personnel, all of which shall be Eagle’s sole responsibility.


(e)    Eagle acknowledges and agrees that all Field Force Personnel are
employees of Eagle and are not, and are not intended to be treated as, employees
of TYME or any of its Affiliates, and that such individuals are not, and are not
intended to be, eligible to participate in any benefits programs or in any
“employee benefit plans” (as such term is defined in section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended) that are sponsored
by TYME or any of its Affiliates or that are offered from time to time by TYME
or its Affiliates to their own employees. All matters of compensation, benefits
and other terms of employment for any such Field Force Personnel shall be solely
a matter between Eagle and such individual. TYME shall not be responsible to
Eagle, or to the Field Force Personnel, for any compensation, expense
reimbursements or benefits (including vacation and holiday remuneration,
healthcare coverage or insurance, life insurance, severance or termination of
employment benefits, pension or profit-sharing benefits and disability
benefits), payroll- related taxes or withholdings, or any governmental charges
or benefits (including unemployment and disability insurance contributions or
benefits and workmen’s compensation contributions or benefits) that may be
imposed upon or be related to the performance by Eagle or such individuals of
this Agreement, all of which shall be the sole responsibility of Eagle, even if
it is subsequently determined by any Governmental Authority that any such
individual may be an employee or a common law employee of TYME or any of its
Affiliates or is otherwise entitled to such payments and benefits.


(f)    Eagle shall be solely responsible for the acts or omissions of the Field
Force Personnel that are not in compliance with Applicable Law and the terms of
this Agreement while performing any of the activities under this Agreement.
Eagle shall be solely responsible and liable for all probationary and
termination actions taken by it, as well as for the formulation, content and
dissemination (including content) of all employment policies and rules
(including written probationary and termination policies) applicable to its
employees.


4.5.2    Termination of Employment; Cessation of Eagle Activities. If any Field
Force Personnel leaves the employ of Eagle (or any of its Affiliates), or
otherwise ceases to conduct the Eagle Activities for the Product, Eagle shall,
to the extent consistent with, and in a manner similar to, its practices with
respect to departures of the sales representatives or other field force
personnel, as applicable, promoting, marketing or detailing other products for
Eagle, account for, and shall cause such departing Field Force Personnel to
return to Eagle and delete from his/her computer files (to the extent such
materials or information have been provided in, or converted into, electronic
form) all materials relating to the Product that have been provided to such
individual, including the Product Materials and account level information,
including all copies of the foregoing.


4.5.3    Discipline. If TYME has a reasonable basis for believing any member of
the Field Force Personnel that are engaged in Detailing has violated any
Applicable Laws, or failed to comply with this Agreement, then TYME shall



notify Eagle of the alleged violation and Eagle shall promptly investigate the
matter and, if the allegation turns out to be true, shall take the appropriate
remedial action. Subject to the foregoing, Eagle shall be solely responsible for
taking any disciplinary actions in connection with its Field Force Personnel
that are engaged in Detailing. If, at any time, TYME has any other
compliance-related concerns regarding any Field Force Personnel Detailing,
TYME’s Compliance Manager shall notify Eagle’s Compliance Manager of such
concerns in writing and the Compliance Managers shall discuss and resolve such
matters pursuant to Section 4.3.10.


4.6    Responsibility for Eagle Activity Costs and Expenses. Other than as
expressly set out herein, Eagle shall be solely responsible for any and all
costs and expenses incurred by Eagle or any of its Affiliates in connection with
the conduct of the Eagle Activities for the Product hereunder, including all
costs and expenses in connection with Sales Representatives, including salaries,
bonuses, employment benefits, travel expenses and other expenses, credentialing,
licensing, providing benefits, deducting federal, state and local payroll taxes,
and paying workers’ compensation premiums, unemployment insurance contributions
and any other payments required by Applicable Laws to be made on behalf of
employees.


4.7    Data Sharing. Without limiting the information that Eagle shall provide
to TYME hereunder, including, without limitation, the reports deliverable under
Section 4.2 hereof, TYME shall provide to Eagle certain information relating to
the sale, Commercialization, marketing and promotion of the Product, as may be
mutually agreed by the Parties from time to time, for use by Eagle and the Field
Force Personnel in connection with the Eagle Activities. The timing of the
delivery of such information shall be mutually agreed upon by the Parties,
acting reasonably.


4.8    Material Changes. Eagle acknowledges no Product is available for
Commercialization as of the date hereof and that the service levels and
requirements of Eagle and its personnel under this Article IV and the
accompanying Schedules are based on the Parties’ current expectations regarding
SM-88 (racemetyrosine)’s approval pathway in pancreatic cancer. Should SM-88
(racemetyrosine) be approved in additional or different indications, a new
Product or class of Product becomes available for Commercialization, or there is
otherwise a material change in TYME’s requirements hereunder, the Parties agree
to amend the Operating Parameters Schedule in good faith to address such
development. For the avoidance of doubt, the Parties agree that any such
amendment will be made in good faith to preserve the spirit and service levels
established hereunder for such new indications or changes. Any disputes arising
from this Section 4.8 or amendments to the Operating Parameters Schedule
incident thereto that are not resolved by the Senior Officers pursuant to
Section 3.4.1 shall be governed by Section 12.6.


ARTICLE 5    REGULATORY, SAFETY AND SURVEILLANCE, COMMERCIAL MATTERS


5.1    TYME Responsibility. As between the Parties, except as expressly set out
herein, all regulatory matters regarding the Product shall be the responsibility
of TYME, including responsibility for all communications with Governmental
Authorities, including but not limited to the FDA, related to the Product, and
TYME shall have sole responsibility to seek and/or obtain any necessary
approvals of any Product Labeling and the Promotional Materials used in
connection with the Product, and for determining whether the same requires
approval. As between the Parties, TYME shall be responsible for any reporting of
matters regarding the manufacture, sale or promotion of the Product (including
Adverse Events) to or with the FDA and other relevant Regulatory Authorities, in
accordance with Applicable Laws. TYME shall maintain, at its cost, the
Regulatory Approvals for the Product and shall comply with all Applicable Law
relevant to the conduct of TYME’s business with respect to the Product or
pursuant to this Agreement, including, without limitation, all applicable
requirements under the Act.


5.2    Eagle Involvement. Except as expressly permitted herein, Eagle shall not,
without TYME’s prior written consent, correspond or communicate with the FDA or
with any other Governmental Authority concerning the Product, or otherwise take
any action concerning any Regulatory Approval or other authorization under which
the Product is marketed or sold. If not prohibited by any Government Authority
or Applicable Law, Eagle shall provide to TYME, promptly upon receipt, copies of
any communication from the FDA or other Governmental Authority related to the
Product. If not prohibited by any Government Authority or Applicable Law, TYME
has the right to review and comment on Eagle’s draft responses to any
Governmental Authorities relevant to Detail of the Product prior to Eagle’s
issuance of such response; and Eagle agrees to consider any comments or
suggestions from TYME in good faith.


5.3
Inspections.



5.3.1    If not prohibited by any Government Authority or Applicable Law, Eagle
shall notify TYME immediately upon receipt of any notice of inspection or
investigation by any Governmental Authority related to or that Eagle



reasonably believes may impact any aspect of the Eagle Activities. If not
prohibited by any Government Authority or Applicable Law, TYME shall have the
right to have a representative present at any such portion of the inspection
involving any Eagle Activities. In such cases, Eagle shall (i) keep TYME fully
informed of the progress and status of any such inspection or investigation,
(ii) prior to undertaking any action pursuant to this Section 5.3.1, notify TYME
of the inspection or investigation, and disclose to TYME in writing the
Governmental Authorities’ assertions, findings and related results of such
inspection or investigation pertaining to the Eagle Activities, and (iii)
provide full disclosure to TYME with respect to any action undertaken or
proposed to be undertaken pursuant to this Section 5.3.1 prior to acting as it
pertains to the Eagle Activities. In addition, if such findings or the
Governmental Authority requests or suggests that Eagle should change any aspect
of the Eagle Activities, the Parties shall work together to make any such
modification; provided, however, that notwithstanding anything to the contrary
herein, Eagle shall not be required to engage in any Eagle Activities to the
extent any finding or Government Authority has requested or suggested that Eagle
may not engage in such activity.


5.3.2    If not prohibited by any Government Authority or Applicable Law, TYME
shall notify Eagle immediately upon receipt of any notice of inspection or
investigation by any Governmental Authority related to or that TYME reasonably
believes may impact any aspect of the Eagle Activities. In such cases, TYME
shall (i) keep Eagle fully informed of the progress and status of any such
inspection or investigation, (ii) disclose to Eagle in writing the Governmental
Authorities’ assertions, findings and related results of such inspection or
investigation pertaining to the Product or its promotion, and (iii) provide full
disclosure to Eagle with respect to any action undertaken or proposed to be
undertaken pursuant to this Section
5.3.2 prior to acting as it pertains to the Eagle Activities. In addition, if
such findings or the Governmental Authority requests or suggests that Eagle
should change any aspect of the Eagle Activities, the Parties shall work
together to make any such modification; provided, however, that notwithstanding
anything to the contrary herein, Eagle shall not be required to engage in any
Eagle Activities to the extent any finding or Government Authority has requested
or suggested that Eagle may not engage in such activity.


5.4    Pharmacovigilance. Subject to the terms of this Agreement, no later than
six (6) months prior to the Target Launch Date, TYME and Eagle (under the
guidance of their respective pharmacovigilance departments, or equivalent
thereof) shall identify and finalize the responsibilities the Parties shall
employ to protect patients and promote their well-being in a separate safety
data exchange agreement (“Pharmacovigilance Agreement”). These responsibilities
shall include mutually acceptable guidelines and procedures for the receipt,
investigation, recordation, communication and exchange (as between the Parties)
of safety information, such as Adverse Events, lack of efficacy, misuse/abuse,
and any other information concerning the safety of the Product. Such guidelines
and procedures will be in accordance with, and enable the Parties and their
Affiliates to fulfill, regulatory reporting obligations to Governmental
Authorities. For the avoidance of doubt, such guidelines and procedures shall
provide that any Eagle Sales Representative, Field Force Personnel or Eagle
Affiliate that becomes aware of an Adverse Event shall follow all TYME policies
and procedures regarding Adverse Event reporting, including TYME’s Adverse Event
Reporting standard operating procedure, which shall be provided to Eagle for
training prior to the Target Launch Date. The Pharmacovigilance Agreement shall
provide that: (i) TYME shall be responsible for all pharmacovigilance activities
regarding the Product, including signal detection, medical surveillance, risk
management, medical literature review and monitoring, Adverse Event reporting
and responses to Governmental Authority requests or enquiries, and shall provide
information related thereto to Eagle, and (ii) in the event Eagle receives
safety information regarding the Product, or information regarding any
safety-related regulatory request or inquiry, Eagle shall notify TYME as soon as
practicable, but, in any event, within the timelines set forth in the
Pharmacovigilance Agreement.


5.5    Unsolicited Requests for Medical Information. Eagle shall direct to TYME
any unsolicited requests for off-label medical information from health care
professionals with respect to the Product promptly following receipt by Eagle
(but in no event later than two (2) days after receipt). TYME shall, within two
(2) days following receipt of any such request from Eagle, address any such
requests directly.


5.6    Recalls and Market Withdrawals. As between the Parties, TYME shall have
the sole right to determine whether to implement, and to implement, a recall,
field alert, withdrawal or other corrective action related to the Product. TYME
shall bear the cost and expense of any such recall, field alert, withdrawal or
other corrective action. Each Party shall promptly (but in any case, not later
than one (1) day after) notify the other Party in writing of any order, request
or directive of a court or other Governmental Authority to recall or withdraw
the Product.


5.7    Certain Reporting Responsibilities. Notwithstanding the foregoing
provisions of this ARTICLE 5, each Party shall be responsible for its own
federal, state and local government pricing reporting and payment transparency
reporting in the Territory arising from its Product promotional activities and
related expenditures pursuant to Applicable Law. It is the intention of the
Parties that any payments or transfer of value by a Party as it relates to the
Product shall constitute transfers of



value by that Party and such Party shall be responsible for the reporting
described in the immediately preceding sentence. However, if a Party is deemed
to have provided any payments or transfers of value to a Third Party on behalf
of the other Party as it relates to the Product, then such Party shall provide
to the other Party, in a format reasonably acceptable to such other Party, the
data and other information on a timely basis (i.e., in the case of manual
reporting of such data and other information, within 30 days following the end
of each Fiscal Quarter, and, in the case of automated reporting of such data and
other information, on a periodic basis during each Fiscal Quarter as reasonably
requested by such other Party) for such other Party’s reporting under the
Physician Payments Sunshine Act and other Applicable Laws.


5.8    Booking of Sales Revenues. TYME shall retain ownership of the rights to
the Product and record on its books all revenues from sales of the Product. TYME
shall be exclusively responsible for accepting and filling purchase orders,
billing, and returns with respect to the Product. If Eagle receives an order for
the Product, it shall promptly transmit such order to TYME (or its designee) for
acceptance or rejection. TYME shall have sole responsibility for shipping,
distribution and warehousing of the Product, and for the invoicing and billing
of purchasers of the Product and for the collection of receivables resulting
from the sales of the Product in the Territory.


5.9    Returns. Eagle is not authorized to accept any Product returns. Eagle
shall advise any customer who attempts to return any Product to Eagle (or its
Affiliates) that such Product must be shipped by the customer to the facility
designated by TYME from time to time (and in accordance with other instructions
provided by TYME). TYME shall provide to Eagle written instructions as to how
Eagle should handle any Product that is actually physically returned to Eagle.
Eagle shall take no other actions with respect to such return without the prior
written consent of TYME.


5.10    Development; Manufacturing; Distribution; Marketing. TYME shall have the
sole authority to Develop, Commercialize, manufacture, package, label,
warehouse, sell and distribute the Product in the Territory. TYME shall use
Commercially Reasonable Efforts to Develop and Commercialize at least one (1)
Product in the Field in the Territory. Following the acceptance of the NDA for
SM-88 (racemetyrosine) by the FDA and no later than 90 days prior to the Target
Launch Date, TYME shall use Commercially Reasonable Efforts to cause sufficient
quantities of Product to be available in inventory to promptly fill orders
throughout the Territory and otherwise meet the forecasted demand for Product in
the Territory. If, despite such efforts, there is insufficient supply of Product
to meet demand, then TYME shall use Commercially Reasonable Efforts to promptly
address such insufficiency. TYME shall contractually require (and shall use
commercially reasonable efforts to enforce such contractual provisions) that all
Product is manufactured, shipped, sold and distributed in accordance with all
Product specifications and all Applicable Law and that its contract
manufacturers and/or suppliers of Product operate their facilities in accordance
with Applicable Law. TYME shall ensure that all Product Labeling complies with
the applicable Regulatory Approval for the Product and Applicable Law. Other
than as set forth in this Agreement, TYME shall be responsible for all marketing
of the Product in the Territory.


ARTICLE 6    FINANCIAL PROVISIONS


6.1
Promotion Fee.



6.1.1
Calculation of Promotion Fee.



(a)    Subject to Section 6.1.2, commencing with the Fiscal Quarter following
the First Commercial Sale, as consideration for the Eagle Activities performed
by Eagle, TYME shall pay Eagle a promotion fee based on Net Sales during the
Term, calculated by multiplying fifteen percent (15%) by Net Sales of all
Product in the Territory in each Fiscal Quarter.


(b)    At any time after the date hereof, TYME shall have the right to terminate
Eagle’s right to Detail and Promote the Product in the Territory in the Field
upon a payment to Eagle of all accrued, earned but unpaid promotion fee amounts
plus the Buyout Amount.


6.1.2    Adjustment of Promotion Fee. In the event that Eagle fails to satisfy
the Eagle Quarterly Minimum Details for the Product or fails to demonstrate
Commercially Reasonable Efforts to execute on other aspects of the Sales Plan
then in effect for a period of two (2) consecutive Fiscal Quarters, the
promotion fee payable by TYME pursuant to Section 6.1.1(a) shall be reduced to
twelve percent (12%) for subsequent Fiscal Quarters and Eagle shall continue to
receive such reduced promotion fee until such Fiscal Quarter in which Eagle
satisfies the Eagle Quarterly Minimum Details for the Product or demonstrates
Commercially Reasonable Efforts to execute on other aspects of the Sales Plan,
as the case may be.



Eagle’s failure to meet the Eagle Quarterly Minimum Details or to demonstrate
Commercially Reasonable Efforts to execute on other aspects of the Sales Plan
then in effect for the Product for a period of four (4) consecutive Fiscal
Quarters shall be deemed a material breach of this Agreement (it being
understood that a failure to meet the Eagle Quarterly Minimum Details or to
demonstrate Commercially Reasonable Efforts to execute on other aspects of the
Sales Plan then in effect for the Product for any period less than four
consecutive Fiscal Quarters shall not alone be deemed a material breach of this
Agreement). For the avoidance of doubt, notwithstanding anything to the contrary
herein, such material breach of this Agreement shall give rise to TYME’s
immediate ability to terminate the Agreement pursuant to Section 11.2.2 and
shall not be subject to any cure period.


6.2
Reports; Payments.



6.2.1    Quarterly Reports and Payments. Within fifteen (15) Business Days after
the end of each Fiscal Quarter during the Term, TYME shall provide to Eagle a
written report setting forth in reasonable detail the calculation of the Net
Sales for such Fiscal Quarter and the promotion fee payable in respect of such
Net Sales in accordance with Section 6.1, including the number of units of the
Product shipped to patients in the Territory during such Fiscal Quarter,
together with an itemized list of such units by Target Professional writing the
applicable prescription. Within sixty (60) days after the end of each Fiscal
Quarter during the Term, TYME shall pay to Eagle the undisputed portion of the
promotion fee payable in respect of such Net Sales in accordance with Section
6.1. If this Agreement terminates or expires during a Fiscal Quarter, the
promotion fee payable to Eagle under Section 6.1 shall be calculated only on the
Net Sales that occurred during prior to the effective date of such termination
or expiration in such Fiscal Quarter.


6.2.2    Monthly Estimate Reports. Within fifteen (15) Business Days of the end
of each month within each Fiscal Quarter, TYME shall provide to Eagle a written
report setting forth TYME’s good faith estimate of the Net Sales and the
estimated promotion fee payable in respect of such Net Sales for each of such
calendar month and the Fiscal Quarter- to-date period, together with its good
faith estimates of each of the items described in Section 6.2.1 above. The
Parties acknowledge and agree that the monthly reports shall only set forth
TYME’s good faith estimates of the items contained therein and are being
provided to Eagle for information purposes only and shall not be determinative
of the any amounts due hereunder.


6.2.3    Payment Adjustments. If new information becomes available after the
close of a Fiscal Quarter under the process described in Section 6.2.1 that
would adjust the amount of recognized Net Sales or payments under this
Agreement, such adjustments shall be made in the Fiscal Quarter they become
available. Additions or deductions in payments resulting from any adjustments
shall be applied to the next regularly scheduled quarterly payment.


6.2.4    Disputes. Promptly upon receipt of the quarterly or monthly reports
described in this Section 6.2, Eagle shall review such reports and, in the event
that Eagle disputes any of the items described in such report, Eagle shall
promptly notify TYME of any such disputes. The Parties shall meet promptly
thereafter to attempt to resolve such disputes.


6.2.5    Manner of Payment. All payments under this Agreement shall be made in
US Dollars by wire transfer or Automated Clearing House to a bank account
designated in writing by Eagle or TYME, as applicable, which shall be designated
at least five (5) Business Days before such payment is due.


6.2.6    Late Payments. If Eagle does not receive payment of any sum due to it
on or before the due date, simple interest shall thereafter accrue on the sum
due to Eagle from the due date until the date of payment at the prime rate
published in the Wall Street Journal on the due date plus two percent (2.0%) per
annum or the maximum rate allowable by Applicable Law, whichever is less.
Notwithstanding the foregoing, if the reason for any late payment is resulting
from or arising out of any act or omission on the part of Eagle, including, but
not limited to, any delay providing the payment instructions pursuant to Section
6.2.5, such interest shall not accrue. For clarity, any payments due from
adjustments under Section 6.2.3 shall not be considered late payments.


6.3    Taxes. To the extent TYME is required to deduct and withhold taxes from
any payment to Eagle, TYME shall pay the amounts of such taxes to the proper
Governmental Authority in a timely manner and promptly transmit to Eagle an
official tax receipt or other evidence of timely payment sufficient to enable
Eagle to claim the payment of such taxes as a deduction or tax credit. Eagle may
provide to TYME any tax forms that may be reasonably necessary in order for TYME
to not withhold tax and TYME shall dispense with withholding, as applicable.
TYME shall provide Eagle with reasonable assistance to enable the recovery, as
permitted by Applicable Laws, of withholding taxes.



6.4    Recordkeeping. Each Party shall maintain complete and accurate books and
records in sufficient detail, in accordance with GAAP (to the extent applicable
and in accordance with the Agreement) and all Applicable Law, to enable
verification of the performance of such Party’s obligations under this Agreement
and any payments due to a Party under this Agreement. Unless otherwise specified
herein, the books and records for a given Fiscal Year of the Term shall be
maintained for a period of three (3) years after the end of such Fiscal Year or
longer if required by Applicable Law.


6.5    Eagle Rights. Eagle shall have the right, at its own expense, during
normal business hours and upon reasonable prior notice, through an independent
certified public accountant reasonably acceptable to Tyme, and upon execution of
a confidentiality agreement reasonably satisfactory to TYME in form and
substance, to inspect the applicable records and books maintained by TYME solely
for purposes of verifying the accuracy of Net Sales amounts reported by TYME
pursuant to Section 6.2.1 hereof and the fees payable by TYME to Eagle under
this Agreement in respect of such amounts. For clarity, such inspection right
described in this Section 6.5 shall be limited to only those books and records
of payment reports and amounts owed to Eagle as a result of Tyme’s achievement
of Net Sales of the Product in the Territory under this Agreement and (i) may be
conducted no more than once per calendar year, (ii) may only cover the most
recently completed Fiscal Year and the two (2) years prior to such Fiscal Year,
and (iii) may not be conducted in March through June of any given Fiscal Year.
Disputes, if any, must be submitted to TYME within sixty (60) days after the
completion of such inspection. TYME shall reasonably cooperate in any such
inspection or audit conducted by Eagle. Eagle shall treat all information
subject to review under this Section 6.5 in accordance with the confidentiality
provisions of this Agreement.


ARTICLE 7    INTELLECTUAL PROPERTY


7.1
Ownership of Intellectual Property.



7.1.1    Eagle Property. TYME acknowledges that Eagle owns or is licensed to use
certain Know-How relating to proprietary sales and marketing information,
methods and plans that has been independently developed or licensed by Eagle
(such Know-How, the “Eagle Property”). The Parties agree that any improvement,
enhancement or modification made, discovered, conceived, or reduced to practice
by Eagle to any Eagle Property in performing its activities pursuant to this
Agreement which is not primarily related to the Product, or which is not
otherwise derived from the Confidential Information of TYME, shall be deemed
Eagle Property. Eagle hereby grants to TYME a fully paid-up, royalty free,
non-transferable, non- exclusive perpetual license (with a limited right to
sub-license to its Affiliates) to any Eagle Property that appears on, embodied
on or contained in Product Materials or Product Labeling solely for use in
connection with TYME’s promotion or other Commercialization of the Product in
the Territory.


7.1.2    TYME Property. Subject to the terms of Section 7.1.1, TYME shall have
and retain sole and exclusive right, title and interest in and to all
inventions, developments, discoveries, writings, trade secrets, Know-How,
methods, practices, procedures, designs, improvements and other technology,
whether or not patentable or copyrightable, and any patent applications,
patents, or copyrights based thereon (collectively, “Intellectual Property”)
relating to the Product that are (i) owned or controlled by TYME as of the
Effective Date, (ii) made, discovered, conceived, reduced to practice or
generated by TYME (or its employees or representatives) during the Term, or
(iii) made, discovered, conceived, reduced to practice or generated by Eagle (or
its employees or representatives) in performing its activities pursuant to this
Agreement to the extent primarily related to the Product or which is otherwise
derived from the Confidential Information of TYME (“Inventions”). Eagle agrees
to assign, and hereby does assign, to TYME (and shall cause its Affiliates and
its and their respective employees and other representatives to assign to TYME)
any and all right, title and interest that Eagle (or any such Affiliates,
employees or other representatives) may have in or to any Invention. For
clarity, any and all Inventions and any information contained therein or related
thereto shall constitute Confidential Information of TYME.


7.2    Title to Trademarks and Copyrights. The ownership, and all goodwill from
the use, of any TYME Trademarks and Copyrights shall at all times vest in and
inure to the benefit of TYME, and Eagle shall assign, and hereby does assign,
any rights it may have in the foregoing to TYME. Eagle shall not, directly or
indirectly, adopt, apply for or acquire any trademarks, trade names, or domain
names that include or are confusingly similar to any of the TYME Trademarks and
Copyrights.


7.3    Protection of Trademarks and Copyrights. As between the Parties, TYME
shall have the sole right (but not the obligation), as determined by TYME in its
sole discretion, to (i) maintain the TYME Trademarks and Copyrights and/or
(ii)protect, enforce and defend the TYME Trademarks and Copyrights. Eagle shall
give notice to TYME of any infringement of, or challenge to, the validity or
enforceability of the TYME Trademarks and Copyrights promptly after learning of
such



infringement or challenge. If TYME institutes an action against Third Party
infringers or takes action to defend the TYME Trademarks and Copyrights, Eagle
shall reasonably cooperate with TYME, at TYME’s cost and expense. Any recovery
obtained by TYME as a result of such proceeding or other actions, whether
obtained by settlement or otherwise, shall be retained by TYME. Eagle shall not
have any right to institute any action to defend or enforce the TYME Trademarks
and Copyrights.


7.4    Protection of Patent Rights. As between the Parties, TYME shall have the
sole right (but not the obligation), as determined by TYME in its sole
discretion, to (i) prosecute and maintain the TYME Patent Rights and/or (ii)
protect, enforce and defend the TYME Patent Rights. Eagle shall give notice to
TYME of any misappropriation or infringement of, or challenge to, the validity
or enforceability of the TYME Patent Rights promptly after learning of such
misappropriation or infringement or challenge. If TYME institutes an action
against Third Party infringers or takes action to stop the misappropriation or
infringement of the TYME Patent Rights, Eagle shall reasonably cooperate with
TYME, at TYME’s cost and expense. Any recovery obtained by TYME as a result of
such proceeding or other actions, whether obtained by settlement or otherwise,
shall be retained by TYME. Eagle shall not have any right to institute any
action to defend or enforce the TYME Patent Rights.


7.5    Disclosure of Know-How. For clarity, the Parties hereby agree and
acknowledge that to the extent that either Party hereto has disclosed, or in the
future discloses, to the other Party any Know-How or other Intellectual Property
of such Party or its Affiliates pursuant to this Agreement, the other Party
shall not acquire any ownership rights in such Know-How or other Intellectual
Property by virtue of this Agreement or otherwise, and as between the Parties,
all ownership rights therein shall remain with the disclosing Party (or its
Affiliate).


ARTICLE 8    CONFIDENTIALITY


8.1
Confidential Information.



8.1.1    Confidentiality and Non-Use. Each Party agrees that, during the Term
and for a period of five (5) years thereafter, it shall keep confidential and
shall not publish or otherwise disclose and shall not use for any purpose other
than as provided for in this Agreement (which includes the exercise of its
rights or performance of any obligations hereunder) any Confidential Information
furnished to it by or on behalf of the other Party pursuant to this Agreement,
except to the extent expressly authorized by this Agreement or otherwise agreed
in writing by the Parties. Without limiting the foregoing, each Party shall use
at least the same standard of care as it uses to protect its own Confidential
Information to ensure that its employees, agents, consultants and contractors do
not disclose or make any unauthorized use of such Confidential Information. Each
Party shall promptly notify the other upon discovery of any unauthorized use or
disclosure of the other’s Confidential Information. Any and all information and
materials disclosed by a Party pursuant to the Confidentiality Agreement between
the Parties dated June 25, 2019 (the “Confidentiality Agreement”) shall be
deemed Confidential Information disclosed pursuant to this Agreement. The
foregoing confidentiality and non-use obligations shall not apply to any portion
of the other Party’s Confidential Information that the receiving Party can
demonstrate by competent tangible evidence:


(a)    was already known to the receiving Party or its Affiliate, other than
under an obligation of confidentiality, at the time of disclosure to the
receiving Party;


(b)    was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;


(c)    became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party or its Affiliates in breach of this Agreement;


(d)    was disclosed to the receiving Party or its Affiliate by a Third Party
who has a legal right to make such disclosure and who did not obtain such
information directly or indirectly from the other Party (or its Affiliate); or


(e)    was independently discovered or developed by the receiving Party or its
Affiliate without access to or aid, application, use of the other Party’s
Confidential Information, as evidenced by a contemporaneous writing.


8.1.2    Authorized Disclosure. Notwithstanding the obligations set forth in
Section 8.1.1, a Party may disclose the other Party’s Confidential Information
and the terms of this Agreement to the extent:



(a)    such disclosure is reasonably necessary (x) to comply with the
requirements of Governmental Authorities; or (y) for the prosecuting or
defending litigation as contemplated by this Agreement;


(b)    such disclosure is reasonably necessary to its Affiliates, employees,
agents, consultants and contractors on a need-to-know basis for the sole purpose
of performing its obligations or exercising its rights under this Agreement;
provided that in each case, the disclosees are bound by obligations of
confidentiality and non-use consistent with those contained in this Agreement
and the disclosing Party shall be liable for any failures of such disclosees to
abide by such obligations of confidentiality and non-use; or


(c)    such disclosure is reasonably necessary to comply with Applicable Laws,
including regulations promulgated by applicable securities exchanges, court
order, administrative subpoena or order.


Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to Section
8.1.2(a) or 8.1.2(c), such Party shall, if permitted, promptly notify the other
Party of such required disclosure and shall use reasonable efforts to assist the
other Party (at the other Party’s cost) in obtaining, a protective order
preventing or limiting the required disclosure.


8.2    Public Announcements. No public announcement or statements (including
presentations to investor meetings and customer updates) concerning the
existence of or terms of this Agreement or incorporating the marks of the other
Party or their respective Affiliates shall be made, either directly or
indirectly, by either Party or a Party’s Affiliates, without first obtaining the
written approval of the other Party and agreement upon the nature, text and
timing of such announcement or disclosure. Either Party shall have the right to
make any such public announcement or other disclosure required by Applicable Law
after such Party has provided to the other Party a copy of such announcement or
disclosure and an opportunity to comment thereon and the disclosing Party shall
reasonably consider the other Party’s comments. Each Party agrees that it shall
cooperate fully with the other with respect to all disclosures regarding this
Agreement to the Securities Exchange Commission and any other Governmental
Authorities, including requests for confidential treatment of proprietary
information of either Party included in any such disclosure. Once any written
statement is approved for disclosure by the Parties or information is otherwise
made public in accordance with this Section 8.2, either Party may make a
subsequent public disclosure of the same contents of such statement in the same
context as such statement without further approval of the other Party.
Notwithstanding anything to the contrary contained herein, in no event shall
either Party disclose any financial information of the other without the prior
written consent of such other Party, unless such financial information already
has been publicly disclosed by the Party owning the financial information or
otherwise has been made part of the public domain by no breach of a Party of its
obligations under this ARTICLE 8.


ARTICLE 9    REPRESENTATIONS AND WARRANTIES; ADDITIONAL COVENANTS


9.1    Representations and Warranties of TYME. TYME represents and warrants to
Eagle as of the Effective Date that:


9.1.1    it is a corporation duly organized and validly existing under the laws
of the state or other jurisdiction of its incorporation;


9.1.2    the execution, delivery and performance of this Agreement by it has
been duly authorized by all requisite corporate action;


9.1.3
it has the power and authority to execute and deliver this Agreement and to
perform its obligations

hereunder;


9.1.4    this Agreement constitutes a legal, valid and binding obligation
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights, judicial principles affecting the availability
of specific performance and general principles of equity (whether enforceability
is considered a proceeding at law or equity);


9.1.5    the execution, delivery and performance of this Agreement by TYME does
not require the consent of any Person (including under any agreement with a
Third Party) or the authorization of (by notice or otherwise) any Governmental
Authority including the FDA;



9.1.6    there is no action, suit or proceeding pending or, to the knowledge of
TYME, threatened, against TYME or any of its Affiliates, or to the knowledge of
TYME, any Third Party acting on their behalf, which would be reasonably expected
to impair, restrict or prohibit the ability of TYME or Eagle to perform its
obligations and enjoy the benefits of this Agreement;


9.1.7    it has no knowledge of any information relating to the safety or
efficacy of the Product or any communications with any Governmental Authority,
which would reasonably be expected to materially impair, restrict, prohibit or
affect TYME’s ability to perform its obligations and enjoy the benefits of this
Agreement;


9.1.8    it is in compliance in all material respects with all Applicable Laws
applicable to the subject matter of this Agreement;


9.1.9    it is not a party to any agreement or arrangement with any Third Party
or under any obligation or restriction agreement (including any outstanding
order, judgment or decree of any court or administrative agency) which in any
way limits or conflicts with its ability to execute and deliver this Agreement
and to fulfill any of its obligations under this Agreement;


9.1.10    it is currently conducting a Pivotal Clinical Study for SM-88
(racemetyrosine) though its TYME- 88-Panc trial and SM-88 (racemetyrosine) is
also being studied in the Pancreatic Cancer Action Network adaptive Phase II/III
trial known as Precision PromiseSM, which TYME believes can serve as a Pivotal
Clinical Study; however, TYME does not currently have an NDA for SM-88
(racemetyrosine) accepted by the FDA;


9.1.11    neither TYME nor any of its personnel (i) have been debarred under the
21 U.S.C. § 335a, (ii) are excluded, debarred, suspended, or otherwise
ineligible to participate in the federal health care programs or in federal
procurement or nonprocurement programs, (iii) are convicted of a criminal
offense that falls within the ambit of the federal statute providing for
mandatory exclusion from participation in federal health care programs but has
not yet been excluded, debarred, suspended, or otherwise declared ineligible to
participate in those programs, (iv) are listed on the HHS/OIG List of Excluded
Individuals/Entities (available through the Internet at http://oig.hhs.gov) or
(v) are listed on the General Services Administration’s List of Parties Excluded
from Federal Programs (available through the Internet at hhtp://epls.arnet.gov).
If, during the Term, TYME or any of its personnel becomes or is the subject of a
proceeding that could lead to, as applicable, (i) debarment under 21 U.S.C. §
335a, (ii) exclusion, debarment, suspension or ineligibility to participate in
the federal health care programs or in federal procurement or nonprocurement
programs, (iii) convicted (or conviction) of a criminal offense that falls
within the ambit of the federal statute providing for mandatory exclusion from
participation in federal healthcare programs,
(iv) listed (or listing) on the HHS/OIG List of Excluded Individuals/Entities
(available through the Internet at http://oig.hhs.gov) or (v) listed (or
listing) on the General Services Administration’s List of Parties Excluded from
Federal Programs (available through the Internet at hhtp://epls.arnet.gov), TYME
shall immediately notify Eagle, and Eagle shall have the option to prohibit such
Person from performing work relating to this Agreement or the Product; and


9.1.12    the Product Materials provided by TYME to Eagle for the conduct of
Eagle Activities are, and shall be, compliant with the Regulatory Approval for
the Product, the Product Labeling and Applicable Law.


9.2
Representations and Warranties of Eagle. Eagle represents and warrants to TYME
as of the Effective Date

that:


9.2.1    it is a corporation duly organized and validly existing under the laws
of the state or other jurisdiction of its incorporation;


9.2.2    the execution, delivery and performance of this Agreement by it has
been duly authorized by all requisite corporate action;


9.2.3
it has the power and authority to execute and deliver this Agreement and to
perform its obligations

hereunder;


9.2.4    this Agreement constitutes a legal, valid and binding obligation
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement



of creditor rights, judicial principles affecting the availability of specific
performance and general principles of equity (whether enforceability is
considered a proceeding at law or equity);


9.2.5    the execution, delivery and performance of this Agreement by Eagle does
not require the consent of any Person or the authorization of (by notice or
otherwise) any Governmental Authority or the FDA;


9.2.6    there is no action, suit or proceeding pending or, to the knowledge of
Eagle, threatened, against Eagle or any of its Affiliates, or to the knowledge
of Eagle, any Third Party acting on their behalf, which would be reasonably
expected to impair, restrict or prohibit the ability of TYME or Eagle to perform
its obligations and enjoy the benefits of this Agreement;


9.2.7    it is in compliance in all material respects with all Applicable Laws
applicable to the subject matter of this Agreement;


9.2.8    it is not a party to any agreement or arrangement with any Third Party
or under any obligation or restriction agreement (including any outstanding
order, judgment or decree of any court or administrative agency) which in any
way limits or conflicts with its ability to execute and deliver this Agreement
and to fulfill any of its obligations under this Agreement;


9.2.9    it has no knowledge of any information relating to any communications
with any Governmental Authority, which would reasonably be expected to
materially impair, restrict, prohibit or affect Eagle’s ability to perform its
obligations and enjoy the benefits of this Agreement;


9.2.10    neither Eagle nor any of its personnel (i) have been debarred under
the 21 U.S.C. § 335a, (ii) are excluded, debarred, suspended, or otherwise
ineligible to participate in the federal health care programs or in Federal
procurement or nonprocurement programs, (iii) are convicted of a criminal
offense that falls within the ambit of the federal statute providing for
mandatory exclusion from participation in federal health care programs but has
not yet been excluded, debarred, suspended, or otherwise declared ineligible to
participate in those programs, (iv) are listed on the HHS/OIG List of Excluded
Individuals/Entities (available through the Internet at http://oig.hhs.gov) or
(v) are listed on the General Services Administration’s List of Parties Excluded
from Federal Programs (available through the Internet at hhtp://epls.arnet.gov).
If, during the Term, Eagle or any of its personnel become or are the subject of
a proceeding that could lead to, as applicable, (i) debarment under 21 U.S.C. §
335a, (ii) exclusion, debarment, suspension or ineligibility to participate in
the federal health care programs or in Federal procurement or nonprocurement
programs, (iii) convicted (or conviction) of a criminal offense that falls
within the ambit of the federal statute providing for mandatory exclusion from
participation in federal healthcare programs,
(iv) listed (or listing) on the HHS/OIG List of Excluded Individuals/Entities
(available through the Internet at http://oig.hhs.gov) or (v) listed (or
listing) on the General Services Administration’s List of Parties Excluded from
Federal Programs (available through the Internet at hhtp://epls.arnet.gov),
Eagle shall immediately notify TYME, and TYME shall have the option to prohibit
such Person from performing work under this Agreement; and


9.2.11    all Field Force Personnel that are engaged in Detailing are, and shall
be, licensed to the extent required and in accordance with all Applicable Laws.


9.3    Disclaimer of Warranty. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
THIS AGREEMENT, TYME (AND ITS AFFILIATES) AND EAGLE (AND ITS AFFILIATES) MAKE NO
REPRESENTATIONS AND NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND TYME (AND ITS AFFILIATES) AND
EAGLE (AND ITS AFFILIATES) EACH SPECIFICALLY DISCLAIM ANY OTHER REPRESENTATIONS
AND WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS, STATUTORY OR IMPLIED,
INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY INTELLECTUAL PROPERTY
OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.


ARTICLE 10    INDEMNIFICATION; LIMITATIONS ON LIABILITY


10.1    Indemnification by TYME. TYME shall defend, indemnify and hold harmless
Eagle and its Affiliates and its and their respective officers, directors,
employees, agents, representatives, successors and assigns from and against all



Claims, and all associated Losses, to the extent incurred or suffered by any of
them to the extent resulting from or arising out of (a) any misrepresentation or
breach of any representations, warranties, agreements or covenants of TYME under
this Agreement, (b) the negligence, willful misconduct or violation of
Applicable Laws by TYME (or any of its Affiliates or its or their respective
officers, directors, employees, agents or representatives), (c) the
misappropriation or infringement of the intellectual property rights of any
Third Party in connection with the Product, including from the use of the TYME
Trademarks and Copyrights on Product Labeling or Product Materials in accordance
with this Agreement, or (d) the Development and Commercialization of the Product
by or on behalf of TYME, its Affiliates and any of their respective licensees,
including the death or personal injury to any person related to use of the
Product; except in each case to the extent any such Claims, and all associated
Losses, are caused by an item for which Eagle is obligated to indemnify TYME
pursuant to Section 10.2.


10.2    Indemnification by Eagle. Eagle shall defend, indemnify and hold
harmless TYME and its Affiliates and its and their respective officers,
directors, employees, agents, representatives, successors and assigns from and
against all Claims and all associated Losses, to the extent incurred or suffered
by any of them to the extent resulting from or arising out of (a) any
misrepresentation or breach of any representations, warranties, agreements or
covenants of Eagle under this Agreement, (b) the negligence, willful misconduct,
or violation of Applicable Laws by Eagle (or any of its Affiliates or its and
their respective officers, directors, employees, agents or representatives) or
(c) labor disputes, Equal Employment Opportunity Commission charges or
employment-related claims arising from or related to Eagle’s employees; except
in each case to the extent any such Claims, and all associated Losses, are
caused by an item for which TYME is obligated to indemnify Eagle pursuant to
Section 10.1.


10.3    Indemnification Procedures. The Party seeking indemnification under
Section 10.1 or 10.2, as applicable (the “Indemnified Party”) shall give prompt
notice to the Party against whom indemnity is sought (the “Indemnifying Party”)
of the assertion or commencement of any Claim in respect of which indemnity may
be sought under Section 10.1 or 10.2, as applicable, and shall provide the
Indemnifying Party such information with respect thereto that the Indemnifying
Party may reasonably request. The failure to give such notice shall relieve the
Indemnifying Party of any liability hereunder only to the extent that the
Indemnifying Party has suffered actual prejudice thereby. The Indemnifying Party
shall assume and control the defense and settlement of any such action, suit or
proceeding at its own expense; provided, however, if the Indemnified Party is
TYME, it shall assume and control the defense and settlement of any such action,
suit or proceeding. The Indemnified Party shall, if requested by the
Indemnifying Party, cooperate in all reasonable respects in such defense, at the
Indemnifying Party’s expense. The Indemnified Party shall be entitled at its own
expense to participate in such defense and to employ separate counsel for such
purpose. For so long as the Indemnifying Party is diligently defending any
proceeding pursuant to this Section 10.3, the Indemnifying Party shall not be
liable under Section 10.1 or 10.2, as applicable, for any settlement effected
without its consent. No Party shall enter into any compromise or settlement
which commits the other Party to take, or to forbear to take, any action without
the other Party’s prior written consent (unless such compromise or settlement
includes no payments by the Indemnified Party, an unconditional release of, and
no admission of liability by, the Indemnified Party from all liability in
respect of such Claim).


10.4    Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION CONTAINED
HEREIN (OTHER THAN AS SET FORTH IN THE SECOND SENTENCE OF THIS SECTION 10.4), IN
NO EVENT SHALL TYME (OR ITS AFFILIATES) OR EAGLE (OR ITS AFFILIATES) BE LIABLE
TO THE OTHER OR ANY OF THE OTHER PARTY’S AFFILIATES FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING LOST
PROFITS) SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS AFFILIATES THAT ARISE
OUT OF OR RELATE TO THIS AGREEMENT OR IN CONNECTION WITH A BREACH OR ALLEGED
BREACH OF THIS AGREEMENT, WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR
OTHERWISE, AND REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. THE
FOREGOING SENTENCE SHALL NOT LIMIT (1) THE OBLIGATIONS OF EITHER PARTY TO
INDEMNIFY THE OTHER PARTY FROM AND AGAINST THIRD PARTY CLAIMS UNDER SECTION 10.1
OR 10.2, AS APPLICABLE, OR (2) DAMAGES AVAILABLE FOR A PARTY’S BREACH OF THE
NON-COMPETE AND NON-SOLICIT OBLIGATIONS IN SECTION
2.3 AND THE CONFIDENTIALITY AND NON-USE OBLIGATIONS IN ARTICLE 8.


10.5 Insurance. Each Party acknowledges and agrees that during the Term, it
shall maintain, through purchase or self-insurance, adequate insurance,
including products liability coverage and comprehensive general liability
insurance, adequate to cover its obligations under this Agreement and which are
consistent with normal business practices of prudent companies similarly
situated. Each Party shall provide reasonable written proof of the existence of
such insurance to the other Party upon request. TYME does not and will not
maintain or procure any worker’s compensation, healthcare, or other insurance
for or on behalf of any Field Force Personnel, all of which shall be Eagle’s
sole responsibility. For clarity, the insurance



requirements of this Section 10.5 shall not be construed to create a limit of
either Party’s liability with respect to its indemnification obligations under
this ARTICLE 10.


ARTICLE 11    TERM AND TERMINATION


11.1    Term. This Agreement shall become effective as of the Effective Date
and, unless earlier terminated as provided in this ARTICLE 11, will continue for
ten (10) years (the “Term”).


11.2
Early Termination . A Party shall have the right to terminate this Agreement
before the end of the Term as

follows:


11.2.1    by Eagle at its sole discretion and for any reason or no reason, upon
twelve (12) months written notice to TYME given any time after the second (2nd)
anniversary of the First Commercial Sale of the Product in the Territory;


11.2.2    by a Party upon written notice to the other Party in the event of a
material breach of this Agreement by such other Party where such breach is not
cured (if able to be cured) within 60 days following such other Party’s receipt
of written notice of such breach (and any such termination shall become
effective at the end of such 60-day period unless the breaching Party has cured
such breach prior to the expiration of such 60-day period), provided, however,
for the avoidance of doubt such 60-day period shall not apply for termination
relating to a material breach arising under Section 6.1.2 of this Agreement;


11.2.3    by either Party upon 90 days’ written notice to the other Party
following the withdrawal of the Product from the market by TYME (or the decision
by TYME to withdraw the Product from the market) due to (i) any decision,
judgment, ruling or other requirement of the FDA, or (ii) material safety
concern;


11.2.4
by TYME pursuant to Section 6.1.1(b); and



11.2.5    by a Party immediately upon written notice to the other Party upon the
filing or institution of bankruptcy, reorganization, liquidation or receivership
proceedings with respect to such other Party, or upon an assignment of a
substantial portion of the assets for the benefit of creditors by such other
Party, or in the event a receiver or custodian is appointed for such other
Party’s business or a substantial portion of such other Party’s business is
subject to attachment or similar process; provided, however, in the case of any
involuntary bankruptcy proceeding such right to terminate shall only become
effective if the Party consents to the involuntary bankruptcy or such proceeding
is not dismissed within ninety (90) days after the filing thereof.


11.3    Effects of Termination. Upon the expiration or effective date of
termination of this Agreement, (i) all rights and obligations of both Parties
hereunder shall immediately terminate, subject to any survival as set forth in
Section 11.4, (ii) Eagle, at TYME’s direction, shall immediately return to TYME
or destroy in accordance with all Applicable Laws all Product Materials, reports
and other tangible items provided by or on behalf of TYME to Eagle or otherwise
developed or obtained by Eagle pursuant to the terms of this Agreement (other
than Eagle Property) (and at the request of TYME, Eagle shall certify
destruction of such materials if Eagle does not to return such materials to
TYME), (iii) Eagle shall immediately cease all Eagle Activities with respect to
the Product, and (iv) each of TYME and Eagle shall, at the other Party’s
direction, either return to such other Party or destroy all Confidential
Information of such other Party. Notwithstanding the foregoing, each Party may
retain archival copies of any Confidential Information to the extent required by
law, regulation or professional standards or copies of Confidential Information
created pursuant to the automatic backing-up of electronic files where the
delivery or destruction of such files would cause undue hardship to the
receiving Party, so long as any such archival or electronic file back- up copies
are accessible only to its legal or IT personnel, provided that such
Confidential Information shall continue to be subject to the terms of this
Agreement.


11.4    Survival. Termination or expiration of this Agreement shall be without
prejudice to any rights that shall have accrued to the benefit of any Party
prior to such termination or expiration. Notwithstanding any expiration or
termination of this Agreement, such expiration or termination shall not relieve
any Party from obligations which are expressly or by implication intended to
survive expiration or termination, including Sections 2.3, 4.4.2, 5.7, 5.9,
6.2.4, 6.2.5, 10.1, 10.2, 10.3, 10.4, 11.3 and 11.4, Articles 7, 8 and 12 (to
the extent applicable to implementation of the survival of the preceding
Sections and Articles) and, solely as it relates to the last Fiscal Quarter,
Sections 6.1, 6.2 and 6.3, which shall survive and be in full force and effect.



ARTICLE 12    MISCELLANEOUS


12.1    Force Majeure. Neither Party shall be held liable to the other Party nor
be deemed to have defaulted under or breached this Agreement for failure or
delay in performing any obligation under this Agreement (other than any failure
to make payments owed under this Agreement) to the extent such failure or delay
is caused by or results from causes beyond the reasonable control of the
affected Party, potentially including, embargoes, war, acts of war (whether war
be declared or not), acts of terrorism, insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, fire, floods, or other acts of
God, or acts, omissions or delays in acting by any Governmental Authority. The
affected Party shall notify the other Party of such force majeure circumstances
as soon as reasonably practicable, and shall promptly undertake all reasonable
efforts necessary to cure such force majeure circumstances and re-commence its
performance hereunder as soon as practicable.


12.2    Assignment. Except as provided in this Section 12.2, this Agreement may
not be assigned or otherwise transferred, nor may any rights or obligations
hereunder be assigned or transferred, by either Party, without the written
consent of the other Party (such consent not to be unreasonably withheld);
provided that a merger, sale of stock or comparable transaction shall not
constitute an assignment. In the event either Party desires to make such an
assignment or other transfer of this Agreement or any rights or obligations
hereunder, such Party shall deliver a written notice to the other Party
requesting the other Party’s written consent in accordance with this Section
12.2, and the other Party shall provide such Party written notice of its
determination whether to provide such written consent within 30 days following
its receipt of such written notice from such Party. Notwithstanding the
foregoing, (a) either Party may, without the other Party’s consent, assign this
Agreement and its rights and obligations hereunder in whole or in part to an
Affiliate; and (b) either Party may assign this Agreement to a successor in
interest in connection with the sale or other transfer of all or substantially
all of such Party’s assets or rights relating to the Product; provided that such
assignee shall remain subject to all of the terms and conditions hereof in all
respects and shall assume all obligations of such Party hereunder whether
accruing before or after such assignment. Any permitted assignee shall assume
all assigned obligations of its assignor under this Agreement. Any attempted
assignment not in accordance with this Section 12.2 shall be void. This
Agreement shall be binding on, and inure to the benefit of, each Party, and its
permitted successors and assigns.


12.3    Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use reasonable efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.


12.4    Notices. All notices which are required or permitted hereunder shall be
in writing and sufficient if delivered personally, sent by e-mail (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier), sent by nationally-recognized overnight courier, or sent by registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:


if to TYME, to:
Tyme Technologies, Inc. 17 State Street – 7th Floor New York, NY 10004

Attention: Chief Executive Officer
E-Mail: steve.hoffman@tymeinc.com


With a copy to:
Tyme Technologies, Inc. 17 State Street – 7th Floor New York, NY 10004
Attention: Chief Legal Officer
E-Mail: jim.biehl@tymeinc.com


if to Eagle, to:    Eagle Pharmaceuticals, Inc.
50 Tice Boulevard Woodcliff Lake, NJ 07677





Attention: Executive Vice President & General Counsel E-Mail:
mcordera@eagleus.com


With a copy to:
Eagle Pharmaceuticals, Inc. 50 Tice Boulevard Woodcliff Lake, NJ 07677
Attention: Chief Operating Officer & President E-Mail: dpernock@eagleus.com


or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered;
(b) on the Business Day after dispatch if sent by nationally-recognized
overnight courier; or (c) on the fifth (5th) Business Day following the date of
mailing, if sent by mail.


12.5    Governing Law. This Agreement and any and all matters arising directly
or indirectly herefrom shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware applicable to
agreements made and to be performed entirely in such state, including its
statutes of limitation but without giving effect to the conflict of law
principles thereof.


12.6    Dispute Resolution. If a dispute arises between the Parties in
connection with or relating to this Agreement or any document or instrument
delivered in connection herewith that (a) is expressly reserved for resolution
pursuant to this Section 12.6 or (b) is outside of the decision-making authority
of the SOC pursuant to Section 3.4 (a “Dispute”), then the Dispute shall be
submitted to and finally settled by binding arbitration by JAMS under its
Comprehensive Arbitration Rules and Procedures. A Dispute settled by an
arbitrator shall be conducted by three arbitrators, each having ten years of
experience in the pharmaceutical industry and also shall have served as an
arbitrator at least three times prior to their service as an arbitrator in this
arbitration. Within ten (10) days of commencement of an arbitration each Party
shall select one (1) arbitrator and together select a third arbitrator who shall
serve as a neutral arbitrator. The two designated arbitrators shall select a
third neutral arbitrator within ten (10) days of their selection if the Parties
cannot agree on the third arbitrator. If the two arbitrators cannot agree on
selection of a third arbitrator within ten (10) days of their appointment, JAMS
shall do so in accordance with its rules. The fees of the arbitrator(s) and JAMS
shall be paid by the losing Party, which shall be designated by the
arbitrator(s). If the arbitrator(s) is unable to designate a losing Party, it
shall so state and the fees shall be split equally by the Parties. The
arbitrator(s) is hereby empowered to award any remedy allowed by Law, including
money damages, prejudgment interest and attorneys’ fees, and to grant final,
complete, interim or interlocutor relief, including injunctive relief. The
Parties hereby submit to the exclusive jurisdiction of the federal and state
courts located in Wilmington, Delaware for the purposes of an order to compel
arbitration, for preliminary relief in aid of arbitration and for a preliminary
injunction to maintain the status quo or prevent irreparable harm prior to the
appointment of the arbitrators and to the non-exclusive jurisdiction of such
courts for the enforcement of any ward issued hereunder.


12.7    Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


12.8    Entire Agreement; Amendments. This Agreement, together with the
Schedules and Exhibits hereto, contains the entire understanding of the Parties
with respect to the subject matter hereof. Any other express or implied
agreements and understandings, negotiations, writings and commitments, either
oral or written, in respect to the subject matter hereof (including the
Confidentiality Agreement, but solely with respect to information which is
deemed Confidential Information hereunder) are superseded by the terms of this
Agreement. The Exhibits and Schedules to this Agreement are incorporated herein
by reference and shall be deemed a part of this Agreement. This Agreement may be
amended, or any term hereof modified, only by a written instrument duly executed
by authorized representative(s) of both Parties hereto.


12.9    Headings. The captions to the several Articles, Sections and subsections
hereof are not a part of this Agreement, but are merely for convenience to
assist in locating and reading the several Articles and Sections hereof.



12.10    Independent Contractors. It is expressly agreed that Eagle and TYME
shall be independent contractors and that the relationship between the two
Parties shall not constitute a partnership, joint venture or agency. Neither
Eagle nor TYME shall have the authority to make any statements, representations
or commitments of any kind, or to take any action, which shall be binding on the
other Party, without the prior written consent of the other Party.


12.11    Third Party Beneficiaries. Except as set forth in ARTICLE 10, no Person
other than TYME or Eagle (and their respective Affiliates and permitted
successors and assignees hereunder) shall be deemed an intended beneficiary
hereunder or have any right to enforce any obligation of this Agreement.


12.12    Waiver. The waiver by either Party hereto of any right hereunder, or of
any failure of the other Party to perform, or of any breach by the other Party,
shall not be deemed a waiver of any other right hereunder or of any other breach
by or failure of such other Party whether of a similar nature or otherwise.


12.13    Cumulative Remedies. No remedy referred to in this Agreement is
intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to in this Agreement or otherwise available under law.


12.14    Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.


12.15    Use of Names. Except as otherwise provided herein, neither Party shall
have any right, express or implied, to use in any manner the name or other
designation of the other Party or any other trade name, trademark or logo of the
other Party for any purpose in connection with the performance of this
Agreement.


12.16    Further Actions and Documents. Each Party agrees to execute,
acknowledge and deliver all such further instruments, and to do all such further
acts, as may be reasonably necessary or appropriate to carry out the intent and
purposes of this Agreement.


12.17    Certain Conventions. Any reference in this Agreement to an Article,
Section, subsection, paragraph, clause, or Exhibit shall be deemed to be a
reference to an Article, Section, subsection, paragraph, clause, or Exhibit, of
or to, as the case may be, this Agreement, unless otherwise indicated. Unless
the context of this Agreement otherwise requires, (a) words of any gender
include each other gender, (b) words such as “herein”, “hereof”, and “hereunder”
refer to this Agreement as a whole and not merely to the particular provision in
which such words appear, (c) words using the singular shall include the plural,
and vice versa, (d) whenever any provision of this Agreement uses the term
“including” (or “includes”), such term shall be deemed to mean “including
without limitation” (or “includes without limitations”), and (e) references to
any Articles or Sections include Sections and subsections that are part of the
references’ Article or Section (e.g., a section numbered “Section 2.2.1” would
be part of “Section 2.2”, and references to “ARTICLE 2” or “Section 2.2” would
refer to material contained in the subsection described as “Section 2.2.1”).


12.18    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile or electronic mail (including pdf) and any counterpart
so delivered shall be deemed to have been duly and validly delivered and be
valid and effective for all purposes and shall have the same force and effect as
original signatures.


[signature page follows]



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.




exhibit10tymeeaglecop_image1.gif [exhibit10tymeeaglecop_image1.gif]TYME
TECHNOLOGIES, INC.




By:     
Name: Steve Hoffman
Title: Chief Executive Officer






EAGLE PHARMACEUTICALS, INC.




exhibit10tymeeaglecop_image2.gif [exhibit10tymeeaglecop_image2.gif]By:     
Name: Pete A. Meyers
Title: Chief Financial Officer
















































































[Signature Page to Co-Promotion Agreement]





Schedule 1.77
Exclusions from “Target Professionals”


Key Thought Leaders:
[TO BE PROVIDED BY TYME PRIOR TO THE TARGET LAUNCH DATE]



Schedule 4.1 Operating Parameters Schedule


(As in effect January 7, 2020)




Sales Force:
•
Eagle shall provide an adequate sales force, as defined below under Sales Force
Requirements, to call on community and hospital based health care providers.
TYME will continue to be the exclusive contact with key opinion leaders and key
academic researchers, who will be defined prior to the SM-88 launch.

•
Sales Force Requirements:

o
Eagle will be responsible for having sufficient SM-88 representatives to cover
25% of the Sales Force Requirements

§
Eagle will have the sales representatives in place in time for appropriate
training at least 90 days prior to the Target Launch Date

§
The Eagle SM-88 sales representatives will have separate accounts from the TYME
representatives as identified in the Sales Plan (as such term is defined in the
Agreement)

§
The Eagle SM-88 accounts will be identified prior to the acceptance of the NDA
by the FDA

§
The percentage of the Sales Force Requirement covered by the Eagle SM-88
representatives will be reviewed with the Sale Operations Committee, as defined
below, after the initial 6 months following launch and may be increased upon
committee agreement, however coverage over 25% of the Sales Force Requirements
shall require the consent of Eagle

o
The total sales force for SM-88 will be sized based on the following Sales Force
Requirements:

§
Reach: The key assumption is that the sales representatives will be detailing
SM-88 to at least 20 Target Professionals (as defined in the Agreement) per week
per representative, with the accounts to be identified prior to acceptance of
the NDA by the FDA

§
Frequency: The accounts will be tiered based on Pancreatic Cancer patient
volume. Accounts and the tiering will be defined prior to the acceptance of the
NDA by the FDA. The Sales Call frequency based on tiering will be:

•
Tier 1: Sales Call Frequency of at least 2 – 3 times/month

•
Tier 2: Sales Call Frequency of at least 1 time/month

•
Tier 3: Sales Call Frequency of at least 1 time/6 weeks

§
The Sales Force Size requirement may be modified if there is a shift in reach
and/or account tiering, which will be reviewed by the Sales Operations
Committee, as defined in the Agreement

o
TYME maintains the right to, on a reasonable basis, have its personnel accompany
an Eagle sales representative during a detail, following appropriate advance
notice

o
Position of SM-88 in the Eagle detail: SM-88 must be considered the first call
position for at least 70% of the calls for a multi-disciplinary oncologist
account. SM-88 will be the sole detail for all calls that are focused on a
gastrointestinal oncologist

o
Minimum Sales Representatives Requirement: initial requirement and time period
to which it will be applicable will be determined by TYME by reference to the
Sales Force Requirements no later than three months prior to NDA filing

o
Eagle Quarterly Minimum Details: initial requirement and time period to which it
will be applicable will be determined by TYME by reference to the Sales Force
Requirements no later than three months prior to NDA filing



Training:
•
TYME will be responsible for training the Eagle sales force and for the creation
of all sales training materials used by the Eagle team. As this material will be
regulatory compliant, no changes can be made by Eagle without the written
consent of TYME.

•
Eagle sales representatives and their sales management will be required to
complete mandatory training before detailing SM-88 to an account. This training
will need to be completed prior to launch date of SM-88 with follow up quarterly
training. Prior to the launch of SM-88, the training will be a live training.
Subsequently,




there will be at least 3 live trainings per year and the other training can be
fulfilled via webcast. The training will include but is not limited to:
o
Disease state education

o
Current treatment education

o
SM-88 clinical data education

o
SM-88 prescribing information training

o
SM-88 approved promotional materials

o
Adverse Event Reporting

o
Sales skills training

o
Compliance training





Promotional Programs:
•
In compliance with the PhRMA code and other guidelines (i.e. State guidelines),
Eagle sales representatives will execute on promotional programs, utilizing the
TYME approved presentation

•
Eagle will be responsible for the delivery of the promotional programs to its
SM-88 accounts and the cost associated with delivering the programs

•
The target number of promotional programs will be defined prior to launch and
will be discussed at the Sales Operations Committee; Promotional Programs will
be addressed in the Sales Plan (as updated from time to time)



Operating Principles:
•
TYME also retains the right to have sales representatives promoting SM-88 and/or
engaging in other co- promotion agreements, the co-promotion arrangement with
Eagle shall not be exclusive

•
Eagle is responsible for all costs associated with its sales force. This
includes, but is not limited to:

o
Cash compensation (salary and incentives)

o
Benefits

o
Travel and related expenses

o
Training expenses, including but not limited to meeting facility, travel and
lodging, meals, print materials, contests, awards

o
Sales detail print materials

o
Delivery of promotional programs




Schedule 4.1.2
Qualifications and Criteria for Sales Representatives and their managers


[TO BE JOINTLY DEVELOPED AND MUTUALLY AGREED BY TYME AND EAGLE]


